Exhibit 10.12







MASTER REPURCHASE AGREEMENT
Between
BARCLAYS BANK PLC, as Purchaser and Agent
and
NATIONSTAR MORTGAGE LLC, as Seller
Dated as of March 25, 2011





--------------------------------------------------------------------------------



TABLE OF CONTENT




1


APPLICABILITY
1


2


DEFINITIONS AND INTERPRETATION
1


3


THE TRANSACTIONS
18


4


CONFRIMATION
21


5


TAKEOUT COMMITMENTS
21


6


PAYMENT AND TRANSFERS
21


7


MARGIN MAINTENANCE
21


8


TAXES; TAX TREATMENT
22


9


SECURITY INTEREST; PURCHASER'S APPOINTMENT AS ATTORNEY-IN-FACT
23


10


CONDITIONS PRECEDENT
25


11


RELEASE OF PURCHASED ASSETS
28


12


RELIANCE
28


13


REPRESENTATIONS AND WARRANTIES
28


14


COVENANTS OF SELLER
31


15


REPURCHASE OF PURCHASED ASSETS
38


16


SERVICING OF THE MORTGAGE LOANS' SERVICER TERMINATION
38


17


EVENTS OF DEFAULT
41


18


REMEDIES
43


19


DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
45


20


USE OF EMPLOYEE PLAN ASSETS
46


21


INDEMNITY
46


22


WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS
47


23


REIMBURSEMENT; SET-OFF
47


24


FURTHER ASSURANCES
48


25


ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION
48


26


TERMINATION
48


27


REHYPOTHECATION; ASSIGNMENT
49


28


AMENDMENTS, ETC.
49


29


SERVERBILITY
50


30


BINDING EFFECT; GOVERNING LAW
50


31


WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS
50


32


SINGLE AGREEMENT
50


33


INTENT
51


34


NOTICES AND OTHER COMMUNICATIONS
51


35


CONFIDENTIALITY
53


36


DUE DILIGENCE
53






















i

--------------------------------------------------------------------------------











SCHEDULES AND EXHIBITS
EXHIBIT A
MONTHLY CERTIFICATION

EXHIBIT B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO MORTGAGE LOANS

EXHIBIT C
FORM OF TRANSACTION NOTICE

EXHIBIT D
FORM OF GOODBYE LETTER

EXHIBIT E
FORM OF WAREHOUSE LENDER'S RELEASE

EXHIBIT F
[RESERVED]

EXHIBIT G
[RESERVED]

EXHIBIT H     FORM OF SELLER MORTGAGE LOAN SCHEDULE





ii

--------------------------------------------------------------------------------

Exhibit 10.12

MASTER REPURCHASE AGREEMENT
Dated as of March 25, 2011
BETWEEN:
BARCLAYS BANK PLC, in its capacity as purchaser (“Purchaser”) and agent pursuant
hereto (“Agent”),
and
NATIONSTAR MORTGAGE LLC (“Seller”).
1.
APPLICABILITY



Purchaser may from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions on a committed basis with respect to the
Committed Amount and an uncommitted basis with respect to the Uncommitted
Amount, in which Seller sells to Purchaser Eligible Mortgage Loans, on a
servicing-released basis, against the transfer of funds by Purchaser, with a
simultaneous agreement by Purchaser to transfer to Seller such Purchased Assets
on a date certain not later than one year following such transfer, against the
transfer of funds by Seller; provided, that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price (less the Aggregate EPF Purchase Price) and (b) the
Asset Base. Each such transaction shall be referred to herein as a
“Transaction,” and shall be governed by this Agreement. This Agreement is not a
commitment by Purchaser to enter into Transactions with Seller but rather sets
forth the procedures to be used in connection with periodic requests for
Purchaser to enter into Transactions with Seller. Seller hereby acknowledges
that Purchaser is under no obligation to enter into, any Transaction pursuant to
this Agreement with respect to the Uncommitted Amount.
2.
DEFINITIONS AND INTERPRETATION



(a)Defined Terms.


“30+ Day Delinquent Mortgage Loan” means any Mortgage Loan at any time the
Monthly Payment for which was not received within twenty-nine (29) days after
its Due Date.
“Accepted Servicing Practices” means with respect to any Mortgage Loan, those
accepted, customary and prudent mortgage servicing practices (including
collection procedures) of prudent mortgage banking institutions that service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of each Agency Program, applicable law, FHA regulations and VA
regulations, if applicable, and the requirements of any private mortgage insurer
so that the FHA insurance, VA guarantee or any other applicable insurance or
guarantee in respect of any Mortgage Loan is not voided or reduced.
“Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the period from and including the immediately prior Monthly Payment
Date to but excluding such Monthly Payment Date; provided that with respect to
the first Monthly Payment Date of a Transaction following the related Purchase
Date, the Accrual Period shall commence on the related Purchase Date.
“Act of Insolvency” means, with respect to any Person,



--------------------------------------------------------------------------------





(i)the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent or seek to the appointment of
or taking possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official of such Person, or for any substantial part of
its Property, or any general assignment for the benefit of creditors;
(ii)a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person's Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within sixty (60) days
of filing; provided, that if, under any other agreement for Indebtedness, Seller
is subject to a shorter time period to dismiss any such proceeding, such shorter
time period shall be automatically incorporated into this Agreement as if fully
set forth herein without the need of any further action on the part of any
party;


(iii)that such Person or any Affiliate shall become insolvent;


(iv)that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature, (b)
admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;


(v)any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the executive management of
such Person; or


(vi)the audited annual financial statements of Person or the notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of such Person as a “going concern” or a reference of
similar import or shall indicate that such Person has a negative net worth or is
insolvent; or


(vii)if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.


“Additional Eligible Loan Criteria” shall have the meaning assigned thereto in
the Pricing Side Letter.
“Additional Purchased Mortgage Loans” shall have the meaning assigned thereto in
Section 7(b) hereof.
“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.

2

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“controlling,” “controlled by” and “under common control with” have meanings
correlative to the meaning of “control.”
“Aged Mortgage Loan” means a Mortgage Loan, which is subject to a Transaction
for more than (i) thirty (30) days, with respect to Fannie Mae Mortgage Loans
and Freddie Mac Mortgage Loans, and (ii) forty-five (45) days, with respect to
Ginnie Mae Mortgage Loans.
“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.
“Agency Guide” means the Freddie Mac Guide, the Fannie Mae Guide, or the Ginnie
Mae Guide, as applicable.
“Agency Program” means the Freddie Mac Program, the Fannie Mae Program, or the
Ginnie Mae Program, as applicable.
“Agent” means Barclays Bank PLC and its successors in interest, as
administrative agent for Purchaser and any additional purchasers that may become
a party hereto.
“Aggregate EPF Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price (as defined in the Mortgage Loan
Participation Purchase and Sale Agreement) for all Participation Certificates
(as defined in the Mortgage Loan Participation Purchase and Sale Agreement) then
owned by Purchaser under the Mortgage Loan Participation Purchase and Sale
Agreement.
“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price for all Mortgage Loans then subject to
Transactions under this Agreement.
“Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, further supplemented
or otherwise modified from time to time.
“Allowable Variance” shall have the meaning assigned thereto in Section 3(c)
hereof.
“Applicable Margin” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.
“Approvals” means with respect to Seller and Servicer the approvals obtained
from the Applicable Agency or HUD in designation of Seller and/or Servicer as a
Ginnie Mae-approved issuer, an FHA-approved mortgagee, a VA-approved lender, a
Fannie Mae-approved lender or a Freddie Mac-approved Seller/Servicer, as
applicable, in good standing.
“Asset Base” means, on any date of determination and with respect to all
Purchased Assets then subject to Transactions and, to the extent applicable, all
Eligible Mortgage Loans proposed to be sold to the Purchaser as of such date of
determination, the lesser of (i) 98% of the unpaid principal balance of such
Purchased Assets and Eligible Mortgage Loans as of such date of determination
and (ii) the product of the applicable Purchase Price Percentage multiplied by
the Market Value of such Purchased Assets and Eligible Mortgage Loans.
“Assignment and Acceptance” shall have the meaning assigned thereto in Section
27(b).
“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Purchaser.

3

--------------------------------------------------------------------------------



“Backup Servicer Agreement” means any backup servicing agreement among
Purchaser, Seller and a backup servicer appointed pursuant to Section 16(d), as
the same may be amended, modified or supplemented from time to time.
“Bank” means (i) Wells Fargo Bank, National Association and its successors and
permitted assigns or (ii) such other bank as may be mutually acceptable to the
Seller and the Purchaser.
“Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time to
time.
“Breakage Costs” shall have the meaning assigned thereto in Section 3(h).
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian's offices are closed.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Cash Equivalents” shall mean (a) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of ninety (90) days or less from
the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000 unless otherwise approved
by Purchaser in writing in its sole discretion, (c) repurchase obligations of
any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor's Ratings Group (“S&P”) or P-1 or the
equivalent thereof by Moody's Investors Service, Inc. (“Moody's”) and in either
case maturing within ninety (90) days after the day of acquisition, (e)
securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this definition
or, (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
“Certified Mortgage Loan Trust Receipt” shall have the meaning assigned thereto
in the Custodial Agreement.
“Change in Control” shall mean: (a) any transaction or event as a result of
which FIF HE Holdings LLC ceases to own, beneficially or of record, 100% of the
membership interests of Seller, (b) the sale, transfer, or other disposition of
all or substantially all of Seller's assets (excluding any such action taken in
connection with any securitization transaction or routine sales of Mortgage
Loans), or (c) the consummation of a merger or consolidation of Seller with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity's equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not equityholders of the Seller
immediately prior to such merger, consolidation or other reorganization;
provided that none of the foregoing events shall constitute a “Change in
Control” if at the time of such event, or as a result thereof, the Seller has a
class of its equity securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended.



4

--------------------------------------------------------------------------------



“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Purchaser (or any Affiliate thereof)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
“Closing Instruction Letter” shall mean, with respect to any Wet-Ink Mortgage
Loan that becomes subject to a Transaction, the closing instruction letter
delivered by Seller to the related Settlement Agent which sets forth the
procedures to be followed by such Settlement Agent in connection with the
origination of such Wet-Ink Mortgage Loan, which closing instruction letter
shall include, without limitation, (i) instructions that govern the execution,
retention and delivery of the underlying Mortgage Loan Documents by such
Settlement Agent to Seller or its designee, (ii) instructions with respect to
the disbursement of funds by such Settlement Agent, and (iii) any other
conditions precedent required by the Seller in connection with the origination
and/or closing of such Wet-Ink Mortgage Loan.
“Closing Protection Letter” shall mean, with respect to any Wet-Ink Mortgage
Loan that becomes subject to a Transaction, a letter of indemnification (which
may be in the form of a blanket letter) addressed to Seller in any jurisdiction
where insured closing letters are permitted under applicable law and regulation,
that (i) is issued by a title company approved by Purchaser, in its sole
discretion, (ii) is fully assignable to Purchaser, with coverage that is
customarily acceptable to Persons engaged in the origination of mortgage loans,
(iii) identifies the Settlement Agent covered thereby, and (iv) indemnifies
Seller for losses incurred in connection with the such Settlement Agent's (a)
failure to follow the instructions of Seller with respect to obtaining the
related Mortgage Loan Documents and/or disbursing any amounts in connection with
the origination of the related Wet-Ink Mortgage Loan, and (b) fraud or
dishonesty with respect to obtaining the related Mortgage Loan Documents and/or
disbursing any amounts in connection with the origination of the related Wet-Ink
Mortgage Loan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collection Account” means the following account established by the Seller in
accordance with Section 16(e) for the benefit of the Purchaser, Account Number:
4122119035, ABA: # 121000248.
“Collection Account Control Agreement” means that certain Deposit Account
Control Agreement (Collection Account), dated as of March 25, 2011, by and among
the Purchaser, the Seller and Bank, in form and substance acceptable to the
Purchaser to be entered into with respect to the Collection Account, as the same
may be amended, modified or supplemented from time to time.
“Confirmation” shall have the meaning assigned thereto in Section 4 hereof.
“Custodial Agreement” means that certain Custodial Agreement, dated as of March
25, 2011, among Seller, Purchaser, and Custodian, entered into in connection
with this Agreement and the Mortgage Loan Participation Purchase and Sale
Agreement, as the same may be amended, modified or supplemented from time to
time.
“Custodian” means Bank of New York Mellon Trust Company, N.A., and its
successors and permitted assigns.
    “Default” means any event that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.


“Default Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Diligence Sample Set” shall have the meaning assigned thereto in the Pricing
Side Letter.
“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

5

--------------------------------------------------------------------------------



“Due Diligence Review Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Effective Date” means March 25, 2011.
“Electronic Tracking Agreement” means the electronic tracking agreement in form
and substance acceptable to Purchaser and Seller, dated as of March 25, 2011
among Purchaser, Seller, MERSCORP, Inc. and Mortgage Electronic Registration,
Systems, Inc., entered into in connection with this Agreement and the Mortgage
Loan Participation Purchase and Sale Agreement, as the same may be amended,
modified or supplemented from time to time.
“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).
“Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of the
representations and warranties in Exhibit B to the Agreement in all material
respects, (ii) is in Strict Compliance with the eligibility requirements of the
Ginnie Mae Program, Fannie Mae Program, or Freddie Mac Program, as applicable,
(iii) contains all required documents in the Mortgage Loan File without
exceptions unless otherwise waived by Purchaser or permitted below, and (iv)
meets each of the applicable Additional Eligible Loan Criteria.
“EPF Custodial Account Control Agreement” means that certain Deposit Account
Control Agreement (Custodial Account), dated as of March 25, 2011, among Seller,
Purchaser and Bank entered into in connection with the Mortgage Loan
Participation Purchase and Sale Agreement, as the same shall be amended,
supplemented or otherwise modified from time to time.
“EPF Pricing Side Letter” means that certain Pricing Side Letter, dated as of
March 25, 2011, between Seller and Purchaser entered into in connection with the
Mortgage Loan Participation Purchase and Sale Agreement, as the same shall be
amended, supplemented or otherwise modified from time to time.
“EPF Program Documents” means the Mortgage Loan Participation Purchase and Sale
Agreement, the EPF Pricing Side Letter, the EPF Custodial Account Control
Agreement and all other agreements, documents and instruments entered into by
Seller on the one hand, and Purchaser or one of its Affiliates (or Custodian on
its behalf) and/or Agent or one of its Affiliates on the other, in connection
herewith or therewith with respect to the transactions contemplated hereunder or
thereunder and all amendments, restatements, modifications or supplements
thereto.
the eligibility requirements specified for the applicable Fannie Mae Program
described in the Fannie Mae Guide.
“Fannie Mae Program” means the Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.
“Fannie Mae Security” means an ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Fannie Mae and backed by a pool of Fannie Mae Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.
“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.
“FICO Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores on the
Origination Date of a Mortgage Loan.

6

--------------------------------------------------------------------------------



“Foreign Purchaser” shall have the meaning assigned thereto in Section 8(d).
“Freddie Mac” means Freddie Mac, and its successors in interest.
“Freddie Mac Agreement” means that certain Repurchase Addendum to Freddie Mac
Forms 996 and 996E, dated the date hereof, by and among the Purchaser, Seller,
the Custodian and Freddie Mac.
“Freddie Mac Guide” means the Freddie Mac Sellers' and Servicers' Guide, as such
Guide may hereafter from time to time be amended.
“Freddie Mac Mortgage Loan” means a mortgage loan that is in Strict Compliance
on the related Purchase Date with the eligibility requirements specified for the
applicable Freddie Mac Program described in the Freddie Mac Guide.
“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.
“Freddie Mac Security” means a modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by Freddie Mac and backed by a pool of Freddie Mac
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Freddie Mac Security in the
related Takeout Commitment, if any.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Ginnie Mae” means the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.
“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.
“Ginnie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Ginnie Mae Program in the applicable Ginnie Mae Guide.
“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.
“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Ginnie Mae Security in the related Takeout Commitment.
“Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller any of its Subsidiaries or any of their Property.
“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by Seller with a counterparty reasonably acceptable to Agent, in
each case with respect to the Mortgage Loans.

7

--------------------------------------------------------------------------------



“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “abusive,” “predatory” or
“high risk” mortgage loan under any federal, state or local law, or any
similarly classified loan using different terminology under any law imposing
heightened regulation, scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees, or any other
state or other regulation providing assignee liability to holders of such
mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the Standard & Poor's LEVELS® Glossary Revised, Appendix E.
“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.
“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and all other proceeds
as defined in Section 9‑102(a)(64) of the Uniform Commercial Code and all other
collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance).
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under Capital Lease Obligations; (f)
obligations of such Person under repurchase agreements or like arrangements; (g)
indebtedness of others guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other indebtedness of such Person by a note,
bond, debenture or similar instrument.
“Indemnified Party” shall have the meaning assigned thereto in Section 21(a).
“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.
“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Agent.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.
“Liquidity” means, as of any date, the sum of (a) Seller's Unrestricted Cash and
(b) the aggregate amount of unused committed capacity available to Seller
(taking into account applicable haircuts) under mortgage loan warehouse and
servicer advance facilities (other than the facilities provided under the
Program Documents) for which Seller has unencumbered eligible collateral to
pledge thereunder.
“Margin Call” shall have the meaning assigned thereto in Section 7(b) hereof.

8

--------------------------------------------------------------------------------



“Margin Deficit” shall have the meaning assigned thereto in Section 7(b) hereof.
“Market Value” means, with respect to any Transaction and as of any date of
determination, (i) the value ascribed to a Purchased Asset or a Mortgage Loan by
Agent in its sole good faith discretion, using methodology and parameters
customarily used by Agent to value similar assets, as may be as marked to market
daily, and (ii) zero, with respect to any Mortgage Loan that is not an Eligible
Mortgage Loan.
“Master Netting Agreement” means that certain Global Netting and Security
Agreement, dated as of March 25, 2011, among Purchaser, Seller and certain
Affiliates and Subsidiaries of Purchaser and/or Seller, entered into in
connection with this Agreement and the Mortgage Loan Participation Purchase and
Sale Agreement, as the same shall be amended, supplemented or otherwise modified
from time to time.
“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance or Property of such Person including the insolvency of such Person
or its Parent Company, if applicable.
“Material Adverse Effect” means (a) a Material Adverse Change with respect to
Seller, Servicer or any of their respective Affiliates; (b) a material
impairment of the ability of Seller, Servicer or any of their respective
Affiliates that is a party to any Program Document to perform under any Program
Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Program Document
against Seller, Servicer or any of their respective Affiliates that is a party
to any Program Document; (d) a material adverse effect on the Market Value of
the Purchased Assets; or (e) a material adverse effect on the Approvals of
Seller or Servicer.
“Maturity Date” means March 23, 2012.
“Maximum Aggregate Purchase Price” means, with respect to this Agreement and the
Mortgage Loan Participation Purchase and Sale Agreement in the aggregate, an
amount equal to the sum of the Committed Amount and the Uncommitted Amount
“Maximum Error Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Maximum Time on Facility” means for each Eligible Mortgage Loan (other than
Wet-Ink Mortgage Loans), the maximum number of days such Eligible Mortgage Loan
may be subject to a Transaction (whether or not continuous) is (i) forty-five
(45) days for Fannie Mae Mortgage Loans and Freddie Mac Mortgage Loans, and (ii)
sixty (60) days for Ginnie Mae Mortgage Loans. Wet-Ink Mortgage Loans shall have
the aging restrictions set forth in the Pricing Side Letter.
“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
“MERS Designated Mortgage Loan” means any Mortgage Loan as to which the related
Mortgage or Assignment of Mortgage, has been recorded in the name of MERS, as
agent for the holder from time to time of the Mortgage Note.
“MERS Identification Number” shall have the meaning assigned thereto in the
Custodial Agreement.
“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan as adjusted in accordance with changes in the
mortgage interest rate pursuant to the provisions of the Mortgage Note for an
Adjustable Rate Mortgage Loan.
“Monthly Payment Date” means the twentieth (20th) day of each calendar month
beginning with April 2011; provided that if such day is not a Business Day, the
next succeeding Business Day.
“Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.

9

--------------------------------------------------------------------------------



“Mortgage Loan File” shall have the meaning assigned thereto in the Custodial
Agreement.
“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.
“Mortgage Loan” means a Ginnie Mae Mortgage Loan, a Fannie Mae Mortgage Loan or
a Freddie Mac Mortgage Loan.
“Mortgage Loan Participation Purchase and Sale Agreement” means that certain
Mortgage Loan Participation Purchase and Sale Agreement, dated as of March 25,
2011, between Purchaser and Seller, as the same may be amended, modified or
supplemented from time to time.
“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.
“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which exceeds the Monthly Payment on the related
Mortgage Loan for such month and which, pursuant to the terms of the Mortgage
Note, is added to the principal balance of the Mortgage Loan.
“Notice Date” shall have the meaning assigned thereto in Section 3(b) hereof.
“Obligations” means (a) all amounts due an payable by Seller to Purchaser in
connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post‑petition interest in
connection with any bankruptcy or similar proceeding) and other obligations and
liabilities of Seller to Purchaser arising under, or in connection with, the
Program Documents or directly related to the Purchased Assets, whether now
existing or hereafter arising; (b) any and all sums paid by Purchaser or on
behalf of Purchaser pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller's indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Purchaser of its rights
under the Program Documents, including without limitation, reasonable attorneys'
fees and disbursements and court costs; and (d) all of Seller's indemnity
obligations to Purchaser pursuant to the Program Documents.
“Originator” means Seller or any other third party originator as mutually agreed
upon by Agent and Seller.
“Origination Date” means the date on which a Mortgage Loan was originated.
“Other Taxes” shall have the meaning assigned thereto in Section 8(b).
“OTS” means Office of Thrift Supervision or any successor thereto.
“Parent Company”: A corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.
“Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

10

--------------------------------------------------------------------------------



“Price Differential” means, with respect to any Purchased Asset or Transaction
as of any date of determination, an amount equal to the product of (A) the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Default Spread) and (B) the Purchase Price for such Purchased
Asset or Transaction. Price Differential will be calculated in accordance with
Section 3(e) herein for the actual number of days elapsed during the applicable
Accrual Period on a 360‑day basis.
“Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such date.
“Pricing Rate” means, as of any date of determination and with respect to an
Accrual Period for any Purchased Asset or Transaction, an amount equal to the
sum of (i) LIBOR plus (ii) the Applicable Margin.
“Pricing Side Letter” means that certain Pricing Side Letter, dated as of March
25, 2011, between Seller and Purchaser, entered into in connection with this
Agreement, as the same may be amended, modified or supplemented from time to
time.
“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
Agreement, the Collection Account Control Agreement, any assignment of Hedge
Instrument, the Electronic Tracking Agreement, the Master Netting Agreement, the
Fannie Mae Agreement, the Freddie Mac Agreement, the Wire Confirmation, any
Backup Servicer Agreement, the EPF Program Documents and all other agreements,
documents and instruments entered into by Seller on the one hand, and Purchaser
or one of its Affiliates (or Custodian on its behalf) and/or Agent or one of its
Affiliates on the other, in connection herewith or therewith with respect to the
transactions contemplated hereunder or thereunder and all amendments,
restatements, modifications or supplements thereto.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to the Purchaser or its designee hereunder.
“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by Seller to Purchaser or its designee on a Purchase Date
(which includes a mutually negotiated premium allocable to the portion of the
related Purchased Assets that constitutes the related Servicing Rights), which
shall (unless otherwise agreed to by the Seller and Purchaser) be equal to the
lesser of (i) 98% of the unpaid principal balance of such Purchased Assets as of
such date of determination and (ii) the product of the applicable Purchase Price
Percentage multiplied by the Market Value of such Purchased Assets as of such
date of determination.
“Purchase Price Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Purchased Assets” means all of the following Eligible Mortgage Loans sold by
Seller to Purchaser in a Transaction, whether now existing or hereafter
acquired: (i) the Mortgage Loans, (ii) the Servicing Rights, (iii) Seller's
rights under any related Hedge Instruments to the extent related to the Mortgage
Loans, (iv) such other Property, rights, titles or interest as are specified on
the related Transaction Notice, (v) all mortgage guarantees and insurance
relating to the individual Mortgage Loans (issued by governmental agencies or
otherwise) or the related Mortgaged Property and any mortgage insurance
certificate or other document evidencing such mortgage guarantees or insurance
and all claims and payments related to the Mortgage Loans, (vi) all guarantees
or other support for the Mortgage Loans, (vii) all rights to Income and the
rights to enforce such payments arising from the Mortgage Loans and any other
contract rights, payments, rights to payment (including payments of interest or
finance charges) with respect thereto, (viii) all Takeout Commitments and Trade
Assignments (including the rights to receive the related purchase price related
therefor), (ix) the Collection Account and all amounts on deposit therein, (x)
all Additional Purchased Mortgage Loans, (xi) all “accounts,” “deposit
accounts,” “securities accounts,” “chattel paper,” “commercial tort claims,”
“deposit accounts,” “documents,” “general intangibles,” “instruments,”
“investment property,” and “securities accounts,” relating to the foregoing as
each of those terms is defined in the Uniform Commercial Code and all cash and
cash equivalents and all products and proceeds relating to or constituting any
or all of the foregoing, (xii) any purchase

11

--------------------------------------------------------------------------------



agreements or other agreements or contracts relating to or constituting any or
all of the foregoing, (xiii) any other collateral pledged or otherwise relating
to any or all of the foregoing, together with all files, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, accounting records and other books and
records relating to the foregoing, and (xiv) any and all replacements,
substitutions, distributions on, or proceeds with respect to, any of the
foregoing. The term “Purchased Assets” with respect to any Transaction at any
time also shall include Additional Purchased Mortgage Loans delivered pursuant
to Section 7(b) hereof.
“Purchaser” shall have the meaning set forth in the preamble hereof.
“Purchaser's Wire Instructions” shall have the meaning set forth in the Pricing
Side Letter.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation, the Mortgage Notes, any
Mortgages, the Mortgage Loan Files, the Servicing Files, and any other
instruments necessary to document or service an Asset that is a Purchased Asset,
including, without limitation, the complete payment and modification history of
each Asset that is a Purchased Asset.
“REO Property” means a residential real property including land and
improvements, together with all buildings, fixtures and attachments thereto, all
insurance proceeds, liquidation proceeds, condemnation proceeds, and all other
rights, benefits, proceeds and obligations arising from or in connection
therewith.
“Repurchase Date” means, with respect to any Transaction, the earliest of (i)
the Termination Date, (ii) the date set forth in the related Transaction Notice
as the scheduled Repurchase Date, (iii) the second Business Day following
Seller's written notice to Purchaser requesting a repurchase of such Transaction
or (iv) at the conclusion of the Maximum Time on Facility for each such
Transaction, or if such day is not a Business Day, the immediately following
Business Day.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Purchaser or its designee to Seller upon termination of a
Transaction, which will be determined in each case as the sum of: (i) any
portion of the Purchase Price not yet repaid to Purchaser, (ii) the Price
Differential accrued and unpaid thereon, (iii) Breakage Costs, if any, and (iv)
any accrued and unpaid fees or expenses or indemnity amounts and any other
outstanding amounts owing under the Program Documents from Seller to Purchaser.
“Request for Release of Documents” shall mean the Request for Release of
Documents set forth as Exhibit 15 to the Custodial Agreement, as applicable.
“Requirement of Law” means as to any Person, the certificate of incorporation
and by‑laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Manufactured Home
Loan,” “Graduated Payment Loan,” “Buydown Loan,” “Project Loan,” “Construction
Loan” or “HECM Loan,” each as defined in the applicable Agency Guide, (ii) a 30+
Day Delinquent Mortgage Loan, (iii) a Mortgage Loan for which the related Escrow
Payments have not been made by the next succeeding Due Date, or (iv) a High Cost
Mortgage Loan.
“SEC” shall have the meaning ascribed thereto in Section 35.
“Section 404 Notice” means the notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.

12

--------------------------------------------------------------------------------



“Security” means a Ginnie Mae Security, a Fannie Mae Security or a Freddie Mac
Security, as applicable.
“Seller” shall have the meaning set forth in the preamble hereof.
“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchaser, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Purchaser and Custodian
together with each Transaction Notice and attached by the Custodian to the
related Certified Mortgage Loan Trust Receipt.
“Servicer” means any servicer approved by Agent in its sole discretion, which
may be Seller.
“Servicing File” means with respect to each Mortgage Loan, the file retained by
Seller or its designee consisting of all documents that a prudent originator and
servicer would include (including copies of the Mortgage Loan File), all
documents necessary to document and service the Mortgage Loans and any and all
documents required to be delivered in connection with any transfer of servicing
pursuant to the Program Documents.
“Servicing Records” means with respect to a Mortgage Loan, the related servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loan.
“Servicing Rights” means contractual, possessory or other rights of Seller or
any other Person to administer or service a Mortgage Loan or to possess the
Servicing File.
“Servicing Term” shall have the meaning assigned thereto in Section 16(b).
“Set Off Eligible Agreement” means any lending or hedging agreement (including,
without limitation, the Master Repurchase Agreement) entered into between Seller
or any of its Subsidiaries on the one hand, and Purchaser or any of its
Affiliates on the other hand. For avoidance of doubt, Purchaser agrees that any
flow agreement for the purchase and sale of Mortgage Loans (other than the
Mortgage Loan Participation Purchase and Sale Agreement) or any securitization,
debt or equity transaction with respect to which Purchaser or any of its
Affiliates acts as underwriter, placement agent, securities administrator or in
a similar capacity shall not constitute a Set Off Eligible Agreement.
“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Agent, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.
“Settlement Date” means the date specified in a Takeout Commitment upon which
the related Security is scheduled to be delivered to the specified Takeout
Investor on a “delivery versus payment” basis.
“Strict Compliance” means compliance of Seller and the Mortgage Loans with the
requirements of the Agency Guide as amended by any agreements between Seller and
the Applicable Agency, sufficient to enable Seller to issue and to service and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Security; provided, that until copies of any such agreements between Seller and
the Applicable Agency have been provided to Agent by Seller and agreed to by
Agent, such agreements shall be deemed, as between Seller and Purchaser, not to
amend the requirements of the Agency Guide.
“Structuring Fee” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or

13

--------------------------------------------------------------------------------



classes of such corporation, partnership or other entity shall have or might
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
“Takeout Commitment” means a fully executed trade confirmation from the related
Takeout Investor to Seller confirming the details of a forward trade between the
Takeout Investor and Seller with respect to one or more Purchased Assets, which
trade confirmation shall be enforceable and in full force and effect, and shall
be validly and effectively assigned to Purchaser pursuant to a Trade Assignment,
and relate to pools of Mortgage Loans that satisfy the “good delivery standards”
of the Securities Industry and Financial Markets Association as set forth in the
Securities Industry and Financial Markets Association Uniform Practices Manual,
as amended from time to time.
“Takeout Investor” means either (i) Barclays Capital, Inc., or any successor
thereto, or (ii) any other Person approved by Agent in its sole discretion
“Taxes” shall have the meaning assigned thereto in Section 8(a).
“Tangible Net Worth” means, with respect to any Person at any date of
determination, (i) the Net Worth of such Person and its consolidated
Subsidiaries, determined in accordance with GAAP, minus (ii) all intangibles
determined in accordance with GAAP (including, without limitation, goodwill,
capitalized financing costs and capitalized administration costs but excluding
originated and purchased mortgage servicing rights and retained residual
securities) and any and all advances to, investments in and receivables held
from Affiliates; provided, however, that the non-cash effect (gain or loss) of
any mark-to-market adjustments made directly to stockholders' equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Tangible Net Worth.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Mortgage Loan Participation Purchase and Sale Agreement,
(iii) at the option of Purchaser, the occurrence of an Event of Default under
this Agreement after the expiration of any applicable grace period and (iv) with
respect to the Uncommitted Amount, the fifteenth (15th) Business Day after the
Purchaser delivers a notice of termination to the Seller.
“Trade Assignment” means an assignment to Purchaser of a forward trade between
the Takeout Investor and Seller with respect to one or more Purchased Assets,
together with the related trade confirmation from the Takeout Investor to Seller
that has been fully executed, is enforceable and is in full force and effect and
confirms the details of such forward trade.
“Transaction” has the meaning assigned thereto in Section 1.
“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and Purchaser, which is delivered to the
Purchaser in accordance with Section 3(c) herein.
“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Purchased Assets or the continuation, renewal or
enforcement thereof is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.
“Unrestricted Cash” means, as of any date of determination, the sum of (i)
Seller's cash, (ii) Seller's Cash Equivalents that are not, in either case,
subject to a Lien in favor of any Person or that are not required to be reserved
by Seller in a restricted escrow arrangement or other similarly restricted
arrangement pursuant to a contractual agreement or requirement of law.

14

--------------------------------------------------------------------------------



“Warehouse Lender” means any lender providing financing to Seller for the
purpose of warehousing, originating or purchasing a Mortgage Loan, which lender
has a security interest in such Mortgage Loan to be purchased by Purchaser.
“Warehouse Lender's Release” means a letter, in the form of Exhibit E, from a
Warehouse Lender to Purchaser, unconditionally releasing all of Warehouse
Lender's right, title and interest in certain Mortgage Loans identified therein
upon payment to the Warehouse Lender.
“Wet-Ink Mortgage Loan” means a Mortgage Loan that Seller is selling to
Purchaser simultaneously with the origination thereof that is funded as part,
either directly or indirectly, with the Purchase Price paid by Purchaser
hereunder and prior to receipt by Purchaser or its Custodian of the original
Mortgage Note.
“Wet-Ink Mortgage Loan Document Receipt Date” means for any Wet-Ink Mortgage
Loan, the date that the Custodian executes an original trust receipt without
exceptions.
“Wet-Ink Mortgage Loan Funding Report” means a report generated by Seller and
delivered to Purchaser and Bank no later than 2:00 p.m. (New York City time) on
the Purchase Date with respect to which Wet-Ink Mortgage Loans are proposed to
be sold hereunder, which sets forth the wire instructions and federal reference
numbers relating to Seller's remittance of the full loan amount to the closing
table for such Wet-Ink Mortgage Loans, and any other information reasonably
requested by Purchaser or Agent and Bank.
“Wet-Ink Mortgage Loan Funding Confirmation” means a confirmation generated by
Bank and delivered to Purchaser, Seller and Custodian in connection with each
purchase of Wet-Ink Mortgage Loans, which confirms that Seller has remitted the
full loan amount to the closing table with respect to up to five (5) such
Wet-Ink Mortgage Loans.
“Wet-Ink Mortgage Loan Sublimit” shall have the meaning assigned thereto in the
Pricing Side Letter.
(a)Interpretation.


Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party's successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by Purchaser or has been cured. The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of Seller.
Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Purchaser or an authorized officer of Purchaser as required by this
Agreement is conclusive in the absence of manifest error. A reference to an
agreement includes a

15

--------------------------------------------------------------------------------



security interest, guarantee, agreement or legally enforceable arrangement
whether or not in writing related to such agreement.
A reference to a document includes an agreement in writing or a certificate,
notice, instrument or document, or any information recorded in electronic form.
Where Seller is required to provide any document to Purchaser under the terms of
this Agreement, the relevant document shall be provided in writing or printed
form unless Purchaser requests otherwise.
This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Purchaser and Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Purchaser may give or withhold,
or give conditionally, approvals and consents and may form opinions and make
determinations in its absolute sole discretion. Except as specifically required
herein, any requirement of good faith, discretion or judgment by Purchaser or
Agent shall not be construed to require Purchaser to request or await receipt of
information or documentation not immediately available from or with respect to
Seller, any other Person or the Purchased Assets themselves.
3.
THE TRANSACTIONS



(a)It is acknowledged and agreed that, notwithstanding any other provision of
this Agreement to the contrary, the facility provided under this Agreement is
(i) a committed facility with respect to the Committed Amount and (ii) an
uncommitted facility with respect to the Uncommitted Amount, and Purchaser shall
have no obligation to enter into any Transactions hereunder with respect to the
Uncommitted Amount. All purchases of Mortgage Loans hereunder shall be first
deemed committed up to the Committed Amount and then the remainder, if any,
shall be deemed uncommitted up the Uncommitted Amount.


(b)Subject to the terms and conditions of the Program Documents, Purchaser may
enter into Transactions provided, that the Aggregate MRA Purchase Price shall
not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price (less the Aggregate EPF Purchase Price) and (b) the
Asset Base.


(c)With respect to the purchase of any Eligible Mortgage Loans (other than
Wet-Ink Mortgage Loans) Seller shall deliver, no later than 3:00 p.m. (New York
City time) one (1) Business Day prior to the proposed Purchase Date (and with
respect to Wet-Ink Mortgage Loans, Seller shall deliver, no later than 2:00 p.m.
(New York City time) on the proposed Purchase Date) (the date on which such
notice is so given, the “Notice Date;” provided, that with respect to any such
Eligible Mortgage Loans, if such notice is given after 3:00 p.m. (New York City
time) one (1) Business Day prior to the proposed Purchase Date or 2:00 p.m. (New
York City time) on the proposed Purchase Date, respectively, the Notice Date
shall be deemed to be the next succeeding Business Day and the proposed Purchase
Date shall be no earlier than one (1) Business Day after the date on which such
notice is given), the following:


(i)with respect to Eligible Mortgage Loans, a Seller Mortgage Loan Schedule to
Purchaser and Custodian;


(ii)with respect to Eligible Mortgage Loans, a Transaction Notice to Purchaser
and Custodian;


(iii)with respect to Eligible Mortgage Loans that are Wet-Ink Mortgage Loans, a
Wet-Ink Mortgage Funding Report Purchaser and Bank; and


(iv)with respect to Eligible Mortgage Loans that are not Wet-Ink Mortgage Loans,
the complete Mortgage Loan Files to Custodian for each Mortgage Loan subject to
such Transaction. With respect to each Wet-Ink Mortgage Loan, immediately
following the Purchase Date, Seller shall cause the related Settlement Agent to
deliver to the Custodian the remaining documents in the Mortgage Loan File.



16

--------------------------------------------------------------------------------



In addition, with respect to the purchase of any Eligible Mortgage Loans that
are Wet-Ink Mortgage Loans, Seller shall deliver to Purchaser and Custodian, no
later than 5:00 p.m. (New York City time) one (1) Business Day prior to the
proposed Purchase Date, the estimated Purchase Price (the “Estimated Purchase
Price”) of the Wet-Ink Mortgage Loans to be purchased on such Purchase Date
within a variance not to exceed $5,000,000 of the actual Purchase Price on such
Purchase Date (the “Allowable Variance”).
(d)    Upon Seller's request to enter into a Transaction pursuant to
Section 3(c) and assuming all conditions precedent set forth in this Section 3
and in Sections 10(a) and (b) have been met, and provided no Default or Event of
Default shall have occurred and be continuing, on the requested Purchase Date,
Purchaser shall, in the case of a Transaction with respect to the Committed
Amount and may, in its sole discretion, in the case of a Transaction with
respect to the Uncommitted Amount, purchase the Eligible Mortgage Loans included
in the related Transaction Notice by transferring the Purchase Price (net of any
related Structuring Fee or any other fees and expense then due and payable by
Seller to Purchaser pursuant to the Agreement) in accordance with the following
wire instructions or as otherwise provided:


Receiving Bank:


ABA#:
Account Name:
Account Number:
Attention:
Seller acknowledges and agrees that the Purchase Price includes a mutually
negotiated premium allocable to the portion of the Purchased Assets that
constitutes the related Servicing Rights.
(e)    On the related Price Differential Determination Date, Agent shall
calculate the Price Differential for each outstanding Transaction payable on the
Monthly Payment Date utilizing the Pricing Rate. Not less than two (2) Business
Days prior to each Monthly Payment Date, Agent shall provide Seller with an
invoice for the amount of the Price Differential due and payable with respect to
all outstanding Transactions, setting forth the calculations thereof in
reasonable detail and all accrued fees and expenses then due and owing to
Purchaser. On the earliest of (1) the Monthly Payment Date or (2) the
Termination Date, Seller shall pay to Purchaser the Price Differential then due
and payable for (x) all outstanding Transactions and (y) Purchased Assets for
which Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(f).


(f)    With respect to a Transaction, upon the earliest of (1) the Repurchase
Date and (2) the Termination Date, Seller shall pay to Purchaser the related
Repurchase Price (other than the related accrued Price Differential) together
with any other Obligations then due and payable, and shall repurchase all
Purchased Assets then subject to such Transaction. The Repurchase Price shall be
transferred directly to Purchaser.


(g)    If Agent determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has the effect of
reducing the rate of return on Purchaser's capital or on the capital of any
Affiliate of Purchaser under this Agreement as a consequence of such Change in
Law or change in accounting rules, then from time to time Seller will compensate
Purchaser or Purchaser's Affiliate, as applicable, for such reduced rate of
return suffered as a consequence of such Change in Law or change in accounting
rules on terms similar to those imposed by Purchaser. Further, if due to the
introduction of, any change in, or the compliance by Purchaser with (i) any
eurocurrency reserve requirement, or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority whether or not having the force of law, there shall be an
increase in the cost to Purchaser or any Affiliate of Purchaser in engaging in
the present or any future Transactions, then Seller shall, from time to time and
upon demand by Purchaser, compensate Purchaser or Purchaser's Affiliate for such
increased costs, and such amounts shall be deemed a part of the Obligations
hereunder. Purchaser shall provide Seller with notice as to any such Change in
Law, change in accounting rules or change in compliance promptly following
Purchaser's receipt of actual knowledge thereof.



17

--------------------------------------------------------------------------------



(h)    Seller shall indemnify the Purchaser and hold the Purchaser harmless from
any losses, costs and/or expenses which the Purchaser may sustain or incur as a
result of Seller's termination of any Transaction on or before a Repurchase Date
arising from the reemployment of funds obtained by the Purchaser hereunder or
from actual out of pocket fees and expenses payable to terminate the deposits
from which such funds were obtained (“Breakage Costs”). Purchaser and Agent
shall use good faith efforts to mitigate all Breakage Costs. The Agent shall
deliver to Seller a statement setting forth the amount and basis of
determination of any Breakage Costs in such detail as determined in good faith
by the Purchaser to be adequate, it being agreed that such statement and the
method of its calculation shall be adequate and shall be conclusive and binding
upon Seller, absent manifest error. The provisions of this Section 3(h) shall
survive termination of this Agreement.


4.    CONFIRMATION


In the event that parties hereto desire to enter into a Transaction on terms
other than as set forth in this Agreement, the parties shall execute a
confirmation prior to entering into such Transaction, which confirmation shall
be in a form that is mutually acceptable to Purchaser and Seller and shall
specify such terms, including, without limitation, the Purchase Date, the
Purchase Price, the Pricing Rate therefor and the Repurchase Date (a
“Confirmation”). Any such Confirmation and the related Transaction Notice,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between Purchaser and Seller with respect to the Transaction to which
the Confirmation relates. In the event of any conflict between this Agreement
and a Confirmation, the terms of the Confirmation shall control with respect to
the related Transaction.
5.    TAKEOUT COMMITMENTS


Seller hereby assigns to Purchaser, free of any security interest, lien, claim
or encumbrance of any kind, Seller's rights under each Takeout Commitment to
deliver the Purchased Assets specified therein to the related Takeout Investor
and to receive the purchase price therefor from such Takeout Investor. Seller
shall deliver to Purchaser a duly executed and enforceable Trade Assignment on
the date such Trade Assignment is executed by the related Takeout Investor.
Subject to Purchaser's rights hereunder, Purchaser agrees that it will satisfy
the obligation under the Takeout Commitment to deliver the related Purchased
Assets to the Takeout Investor on the date specified therein. Seller understands
that, as a result of this Section 5 and each Trade Assignment, Purchaser will
succeed to the rights and obligations of Seller with respect to each Takeout
Commitment subject to a Trade Assignment, and that in satisfying each such
Takeout Commitment, Purchaser, will stand in the shoes of Seller and,
consequently, will be acting as a non-dealer in exercising its rights and
fulfilling its obligations assigned pursuant to this Section 5 and each Trade
Assignment. Each Trade Assignment delivered by Seller to Purchaser shall be
delivered by Seller in a timely manner sufficient to enable Purchaser to
facilitate the settlement of the related trade on the trade date in accordance
with “good delivery standards” of the Securities Industry and Financial Markets
Association as set forth in the Securities Industry and Financial Markets
Association Uniform Practices Manual, as amended from time to time.


6.    PAYMENT AND TRANSFER


(a)Unless otherwise agreed by Seller and Purchaser, all transfers of funds
hereunder shall be in Dollars in immediately available funds. Seller shall remit
(or, if applicable, shall cause to be remitted) directly to Purchaser all
payments required to be made by it to Purchaser hereunder or under any other
Program Document in accordance with wire instructions provided by Purchaser. Any
payments received by Purchaser after 5:00 p.m. (New York City time) shall be
applied on the next succeeding Business Day.


7.    MARGIN MAINTENANCE


(a)    Agent shall determine the Market Value of the Purchased Assets on a daily
basis as determined by Agent in its sole good faith discretion.



18

--------------------------------------------------------------------------------



(b)If, as of any date of determination, the product of (i) the lesser of (x) 98%
of the unpaid principal balance as of such date of all Purchased Assets then
subject to all Transactions and (y) the aggregate Market Value of all Purchased
Assets then subject to all Transactions, taking into account the cash then on
deposit in the Collection Account, multiplied by (ii) the applicable Purchase
Price Percentage is less than the Repurchase Price (less the related Price
Differential) for all such Transactions (a “Margin Deficit”), then Agent may, by
notice to the Seller (as such notice is more particularly set forth below, a
“Margin Call”), require Seller to transfer to Purchaser or its designee cash or,
at Purchaser's option (and provided Seller has additional Eligible Mortgage
Loans), additional Eligible Mortgage Loans to Purchaser (“Additional Purchased
Mortgage Loans”) to cure the Margin Deficit. If the Agent delivers a Margin Call
to the Seller on or prior to 11:00 a.m. (New York City time) on any Business
Day, then the Seller shall transfer cash or Additional Purchased Mortgage Loans
to Purchaser or its designee no later than (i) 5:00 p.m. (New York City time) on
the same Business Day. In the event the Agent delivers a Margin Call to Seller
after 11:00 a.m. (New York City time) on any Business Day, Seller shall be
required to transfer cash or Additional Purchased Mortgage Loans no later than
(i) 12:00 p.m. (New York City time) on the next succeeding Business Day.


(c)Any cash transferred to Purchaser or its designee pursuant to
Section 16(f)(ii) herein shall reduce the Repurchase Price of the related
Transactions.


(d)The failure of Purchaser, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of the Purchaser to do so at a later date. Seller
and Purchaser each agree that a failure or delay by a Purchaser to exercise its
rights hereunder shall not limit or waive Purchaser's rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.


(e)For the avoidance of doubt, it is hereby understood and agreed that Seller
shall be responsible for satisfying any Margin Deficit existing as a result of
any cram down of the unpaid principal balance of any Purchased Asset pursuant to
any action by any bankruptcy court.


8.    TAXES; TAX TREATMENT


(a)All payments made by Seller under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority therewith or thereon, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
net income by the United States, a state or a foreign jurisdiction under the
laws of which the Purchaser is organized or of its applicable lending office, or
a state or foreign jurisdiction with respect to which Purchaser has a present or
former connection, or any political subdivision thereof (collectively, “Taxes”),
all of which shall be paid by Seller for its own account not later than the date
when due. If Seller is required by law or regulation to deduct or withhold any
Taxes from or in respect of any amount payable hereunder, it shall: (a) make
such deduction or withholding, (b) pay the amount so deducted or withheld to the
appropriate Governmental Authority not later than the date when due, (c) deliver
to the Purchaser, promptly, original tax receipts and other evidence
satisfactory to Purchaser of the payment when due of the full amount of such
Taxes; and (d) pay to the Purchaser such additional amounts as may be necessary
so that the Purchaser receives, free and clear of all Taxes, a net amount equal
to the amount it would have received under this Agreement, as if no such
deduction or withholding had been made.


(b)In addition, Seller agrees to pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies (including,
without limitation, mortgage recording taxes, transfer taxes and similar fees)
imposed by the United States or any taxing authority thereof or therein that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement (“Other Taxes”).





19

--------------------------------------------------------------------------------



(c)Seller agrees to indemnify Purchaser for the full amount of Taxes (including
additional amounts with respect thereto) and Other Taxes, and the full amount of
Taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 8, and any liability (including penalties, interest and expenses arising
thereon or with respect thereto) arising therefrom or with respect thereto,
provided that Purchaser shall have provided Seller with evidence, reasonably
satisfactory to Seller, of payment of Taxes or Other Taxes, as the case may be.


(d)Agent and any Purchaser that either (i) is not incorporated under the laws of
the United States, any State thereof, or the District of Columbia or (ii) whose
name does not include “Incorporated,” “inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Foreign Purchaser”) shall
provide Seller and Agent with original properly completed and duly executed
United States Internal Revenue Service (“IRS”) Forms W-8BEN or W-8ECI or any
successor form prescribed by the IRS, certifying that such Person is entitled to
benefits under an income tax treaty to which the United States is a party which
eliminates withholding tax on payments to it or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States on or prior to the date upon which
each such Foreign Purchaser becomes a Purchaser. In addition, the Agent shall be
a “qualified intermediary” (as defined in Treasury regulation section
1.1441-1(e)(5)) and provide the Seller with an original properly completed and
duly executed IRS Form W-8IMY with “qualified intermediary” checked in Part I
and Part II properly completed to provide that the Agent is a “qualified
intermediary” for Purchaser with respect to payments under this Agreement and
the other Program Documents (with all appropriate attachments) for any amount
received on behalf of a Purchaser which eliminates withholding tax on payments
to it on or prior to the date it becomes an Agent. Agent and each Foreign
Purchaser will resubmit the appropriate form eliminating withholding tax on
payments to it on the earliest of (A) the third anniversary of the prior
submission, or (B) on or before the expiration of th TAXES; TAX TREATMENT.


(e)Without prejudice to the survival or any other agreement of Seller hereunder,
the agreements and obligations of Seller contained in this Section 8 shall
survive the termination of this Agreement. Nothing contained in this Section 8
shall require Purchaser to make available any of their tax returns or other
information that it deems to be confidential or proprietary.


(f)Each party to this Agreement acknowledges that it is its intent solely for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets and that the Purchased Assets are owned by Seller in the absence of an
Event of Default by Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.




9.    SECURITY INTEREST; PURCHASER'S APPOINTMENT AS ATTORNEY-IN-FACT


(a)Seller and Purchaser intend that (other than for tax and accounting purposes)
the Transactions hereunder be sales to Purchaser of the Purchased Assets and not
loans from Purchaser to Seller secured by the Purchased Assets. However, in
order to preserve Purchaser's rights under this Agreement in the event that a
court or other forum recharacterizes the Transactions hereunder as other than
sales, and as security for Seller's performance of all of its Obligations,
Seller hereby grants to Purchaser a first priority security interest in the
Purchased Assets. Seller acknowledges and agrees that its rights with respect to
the Purchased Assets are and shall continue to be at all times junior and
subordinate to the rights of Purchaser hereunder.


(b)Seller hereby irrevocably constitutes and appoints Purchaser and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Seller and in the name of Seller or in its own name, from time to time
in Purchaser's discretion, to file such financing statement or statements
relating to the Purchased Assets as Purchaser at its option may deem
appropriate, and if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Seller hereby
gives Purchaser the power and right, on behalf of Seller, without assent by, but
with

20

--------------------------------------------------------------------------------



notice to, Seller, to do the following if an Event of Default shall have
occurred and be continuing and Purchaser has elected to exercise its remedies
pursuant to Section 18 hereof:


(i)in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Purchased Assets
and to file any claim or to take any other action or initiate and maintain any
appropriate proceeding in any appropriate court of law or equity or otherwise
deemed appropriate by Purchaser for the purpose of collecting any and all such
moneys due with respect to any Purchased Assets whenever payable;


(ii)to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;


(iii)(A) to direct any party liable for any payment under any Purchased Assets
to make payment of any and all moneys due or to become due thereunder directly
to Purchaser or as Purchaser shall direct, (B) in the name of Seller, or in its
own name, or otherwise as appropriate, to directly send or cause the applicable
servicer to send “hello” letters, “goodbye” letters in the form of Exhibit D,
and Section 404 Notices; (C) to ask or demand for, collect, receive payment of
and receipt for any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Purchased Assets; (D) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Purchased Assets; (E) to commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Assets or any proceeds thereof and to
enforce any other right in respect of any Purchased Assets; (F) to defend any
suit, action or proceeding brought against Seller with respect to any Purchased
Assets; (G) to settle, compromise or adjust any suit, action or proceeding
described in clause (F) above and, in connection therewith, to give such
discharges or releases as Purchaser may deem appropriate; and (H) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Assets as fully and completely as though Purchaser was the
absolute owner thereof for all purposes, and to do, at Purchaser's option and
Seller's expense, at any time, and from time to time, all acts and things which
Purchaser deems necessary to protect, preserve or realize upon the Purchased
Assets and Purchaser's Liens thereon and to effect the intent of this Agreement,
all as fully and effectively as Seller might do.


Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller also authorizes Purchaser, from time to time if an Event of Default shall
have occurred and be continuing, to execute any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Purchased Assets
in connection with any sale provided for in Section 18 hereof.
The powers conferred on Purchaser hereunder are solely to protect Purchaser's
interests in the Purchased Assets and shall not impose any duty upon it to
exercise any such powers. Purchaser shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
Purchaser nor any of its officers, directors, employees or agents shall be
responsible to Seller for any act or failure to act hereunder.
10.     CONDITIONS PRECEDENT


(a)As conditions precedent to the initial Transaction, Purchaser shall have
received on or before the related Purchase Date each of the following, in form
and substance satisfactory to Purchaser and duly executed by each party thereto
(as applicable):


(i)Each of the Program Documents duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver;


(ii)Certificates of an officer of Seller attaching certified copies of Seller's
certificate of formation, operating agreement and manager resolutions, as
applicable, approving the Program Documents and

21

--------------------------------------------------------------------------------



Transactions thereunder (either specifically or by general resolution), and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the Program Documents;


(iii)Certified copies of good standing certificates from the jurisdictions of
organization of Seller, dated as of no earlier than the date which is ten (10)
Business Days prior to the Purchase Date with respect to the initial Transaction
hereunder;


(iv)An incumbency certificate of the secretary of Seller certifying the names,
true signatures and titles of Seller's representatives who are duly authorized
to request Transactions hereunder and to execute the Program Documents and the
other documents to be delivered thereunder;


(v)An opinion of Seller's counsel as to such matters as Purchaser or Agent may
reasonably request including, without limitation, with respect to Purchaser's
first priority lien on and perfected security interest in the Purchased Assets,
a no material litigation, non-contravention, enforceability and corporate
opinion with respect to Seller, an opinion with respect to the inapplicability
of the Investment Company Act of 1940 to Seller and its Subsidiaries, an opinion
that this Agreement constitutes a “repurchase agreement” and a “securities
contract” within the meaning of the Bankruptcy Code and an opinion that no
Transaction constitutes an avoidable transfer under Section 546(f) of the
Bankruptcy Code, in form and substance acceptable to Purchaser and Agent in
their reasonable discretion, and from nationally recognized outside counsel
acceptable to Purchaser and Agent in their reasonable discretion;


(vi)Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents, including without limitation, the Structuring Fee then due
and owing pursuant to Section 2 of the Pricing Side Letter, in each case, in
immediately available funds, and without deduction, set-off or counterclaim;


(vii)A copy of the insurance policies required by Section 14(q) of this
Agreement;


(viii)Purchaser and/or Agent shall have completed the due diligence review
pursuant to Section 36, and such review shall be satisfactory to Purchaser and
Agent in their sole discretion;


(ix)Evidence that all other actions necessary to perfect and protect Purchaser's
interest in the Purchased Assets have been taken, including, without limitation,
the establishment of the Collection Account, and duly executed and filed Uniform
Commercial Code financing statements acceptable to Purchaser and covering the
Purchased Assets on Form UCC1;


(x)Seller shall have provided evidence, satisfactory to Purchaser and Agent,
that Seller's Approvals are in good standing; and


(xi)Any other documents reasonably requested by Purchaser or Agent.


(b)    As conditions precedent to each Transaction (including the initial
Transaction), each of the following conditions shall have been satisfied:


(i)    Purchaser or its designee shall have received on or before the Purchase
Date with respect to Eligible Mortgage Loans that are to be the subject of such
Transaction (unless otherwise specified in this Agreement) the following, in
form and substance satisfactory to Purchaser and (if applicable) duly executed:


(A)
Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents in immediately available funds, and without deduction, set-off
or counterclaim;


22

--------------------------------------------------------------------------------



(B)
The Transaction Notice and Seller Mortgage Loan Schedule with respect to such
Purchased Assets, delivered pursuant to Section 3(c);



(C)
Such certificates, customary opinions of counsel or other documents as Purchaser
or Agent may reasonably request, provided that such opinions of counsel shall
not be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Purchaser in its commercially
reasonable judgment;



(D)
Purchaser shall have received the Structuring Fee in respect of such Transaction
then due and owing pursuant to Section 2 of the Pricing Side Letter, in
immediately available funds, and without deduction, set-off or counterclaim;



(E)
With respect to Mortgage Loans that are not Wet-Ink Mortgage Loans, an original
trust receipt executed by the Custodian without exceptions;



(F)
Such other certifications of Custodian as are required under Sections 2 and 4 of
the Custodial Agreement;



(G)
With respect to any table-funded Wet-Ink Mortgage Loan that is the subject of
such Transaction, (i) a copy of the Closing Instruction Letter delivered to the
applicable Settlement Agent and (ii)(a) a copy of the Closing Protection Letter
from the applicable title company, or (b) a copy of the Escrow Instruction
Letter signed by the applicable Settlement Agent;



(H)
With respect to any Transaction with respect to which there are Wet-Ink Mortgage
Loans proposed to be sold, a Wet-Ink Mortgage Loan Funding Confirmation from
Bank; and



(I)
a duly executed Warehouse Lender's Release from any Warehouse Lender (including
any party that has a precautionary security interest in a Mortgage Loan) having
a security interest in any Mortgage Loans, substantially in the form of Exhibit
E, addressed to Purchaser, releasing any and all of its right, title and
interest in, to and under such Mortgage Loan (including, without limitation, any
security interest that such secured party or secured party's agent may have by
virtue of its possession, custody or control thereof) and, to the extent
applicable, has filed Uniform Commercial Code termination statements in respect
of any Uniform Commercial Code filings made in respect of such Mortgage Loan,
and each such Warehouse Lender's Release and Uniform Commercial Code termination
statement has been delivered to Purchaser prior to such Transaction and to the
Custodian as part of the Mortgage Loan File.



(ii)    No Default or Event of Default shall have occurred and be continuing;


(iii)    Purchaser shall not have reasonably determined that the introduction of
or a change in any Requirement of Law or in the interpretation or administration
of any requirement of law applicable to Purchaser has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions with the applicable Pricing Rate;


(iv)    All representations and warranties in the Program Documents shall be
true and correct on the date of such Transaction and Seller is in compliance
with the terms and conditions of the Program Documents, other than as may be
expressly waived by the Purchaser;



23

--------------------------------------------------------------------------------



(v)    The then Aggregate MRA Purchase Price when added to the Purchase Price
for the requested Transaction, shall not exceed the lesser of (a) the Maximum
Aggregate Purchase Price (less the Aggregate EPF Purchase Price) and (b) the
Asset Base;


(vi)    The Purchase Price for the requested Transaction shall not be less than
$1,000,000;


(vii)    Satisfaction of any conditions precedent to the initial Transaction as
set forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;


(viii)    Purchaser shall have determined that all actions necessary to maintain
Purchaser's perfected security interest in the Purchased Assets have been taken;


(ix)    Purchaser or its designee shall have received any other documents
reasonably requested by Purchaser; and


(x)    There is no Margin Deficit at the time immediately prior to entering into
a new Transaction (other than a Margin Deficit that will be cured
contemporaneous with such Transaction in accordance with the provisions of
Section 7 hereof).


11.    RELEASE OF PURCHASED ASSETS


Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset pursuant to Section 3(f)
hereof, unless a Margin Deficit or an Event of Default shall have occurred and
be continuing: (a) Purchaser shall be deemed to have terminated any security
interest that Purchaser may have in such Purchased Asset, (b) all of Purchaser's
right, title and interest in such Purchased Assets shall automatically transfer
to Seller, and (c) with respect to such Purchased Asset, Purchaser shall or
shall direct Custodian to release such Purchased Asset to Seller. Except as set
forth in Sections 16(f)(ii) and 15, Seller shall give at least two (2) Business
Days prior written notice to Purchaser if such repurchase shall occur on any
date other than the Repurchase Date.
If such a Margin Deficit is applicable, Purchaser shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Margin Call in the manner
specified in Section 7.
12.    RELIANCE


With respect to any Transaction, Purchaser may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Purchaser reasonably believe to have been given or made by a person
authorized to enter into a Transaction on Seller's behalf.
13.    REPRESENTATIONS AND WARRANTIES


Seller hereby represents and warrants to Purchaser and Agent, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant to Purchaser and Agent that:
(a)Due Organization, Qualification, Power, Authority and Due Authorization.
Seller is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and it has qualified to do business in
each jurisdiction in which it is legally required to do so. Seller has the power
and authority under its certificate of formation, operating agreement and
applicable law to enter into this Agreement and the Program Documents and to
perform all acts contemplated hereby and thereby or in connection herewith and
therewith; this Agreement and the Program Documents and the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action and do not require any additional approvals or consents or other action
by, or any notice to or filing with, any Person other than any that have
heretofore been obtained, given or made.



24

--------------------------------------------------------------------------------



(b)Noncontravention. The consummation of the transactions contemplated by this
Agreement and Program Documents are in the ordinary course of business of Seller
and will not conflict with, result in the breach of or violate any provision of
the certificate of formation and operating agreement of Seller or result in the
breach of any provision of, or conflict with or constitute a default under or
result in the acceleration of any obligation under, any agreement, indenture,
loan or credit agreement or other instrument to which Seller, the Mortgage Loans
or any of Seller's Property is or may be subject to, or result in the violation
of any law, rule, regulation, order, judgment or decree to which Seller, the
Mortgage Loans or Seller's Property is subject. Without limiting the generality
of the foregoing, the consummation of the transactions contemplated herein or
therein will not violate any policy, regulation or guideline of the FHA or VA or
result in the voiding or reduction of the FHA insurance, VA guarantee or any
other insurance or guarantee in respect of any Mortgage Loan, and such FHA
insurance or VA guarantee is in full force and effect or shall be in full force
and effect as required by the applicable Agency Guide.


(c)Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller's knowledge, threatened against or affecting Seller
(or, to Seller's knowledge, any basis therefor) wherein an unfavorable decision,
ruling or finding would adversely affect the validity or enforceability of this
Agreement, the Program Documents or any agreement or instrument to which Seller
is a party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby, would adversely affect the proceedings of
Seller in connection herewith or would or could materially and adversely affect
Seller's ability to carry out its obligations hereunder.


(d)Valid and Binding Obligations. This Agreement, the Program Documents and
every other document to be executed by Seller in connection with this Agreement
is and will be legal, valid, binding and subsisting obligations of Seller,
enforceable in accordance with their respective terms, except that (A) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors' rights generally and
(B) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.


(e)Financial Statements. The financial statements of Seller, copies of which
have been furnished to Purchaser, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of Seller as of the
dates and for the periods indicated and (iii) have been prepared in accordance
with GAAP consistently applied, except as noted therein (subject as to interim
statements to normal year‑end adjustments). Since the date of the most recent
financial statements, there has been no Material Adverse Change with respect to
Seller. Except as disclosed in such financial statements or pursuant to
Section 14(i) hereof, Seller is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change with respect to Seller.


(f)Accuracy of Information. Neither this Agreement nor any representations and
warranties or information relating to Seller that Seller has delivered or caused
to be delivered to Purchaser, including, but not limited to, all documents
related to this Agreement, the Program Documents or Seller's financial
statements, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements made therein or herein in light
of the circumstances under which they were made, not misleading. Since the
furnishing of such documents or information, there has been no change, nor any
development or event involving a prospective change that would render any of
such documents or information untrue or misleading in any material respect.


(g)No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non‑governmental Person, is
required in connection with the execution, delivery and performance by Seller of
this Agreement or any other Program Document, other than any that have
heretofore been obtained, given or made.


(h)Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller in the conduct of its businesses violates any
law, regulation, judgment, agreement, regulatory consent, order or decree
applicable to it which, if enforced, would result in a Material Adverse Effect.

25

--------------------------------------------------------------------------------





(i)Solvency. Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to each such Transaction, Seller will not
be left with an unreasonably small amount of capital with which to engage in its
business. Seller does not intend to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts as they mature. Seller is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets.


(j)Fraudulent Conveyance. The amount of consideration being received by Seller
in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or Purchaser.


(k)Investment Company Act Compliance. Neither Seller nor any of its Subsidiaries
is required to be registered as an “investment company” as defined under the
Investment Company Act or as an entity under the control of an entity required
to be registered as an “investment company” as defined under the Investment
Company Act.


(l)Taxes. Seller has filed all federal and state tax returns which are required
to be filed and paid all taxes, including any assessments received by it, to the
extent that such taxes have become due (other than for taxes that are being
contested in good faith or for which it has established adequate reserves). Any
taxes, fees and other governmental charges payable by Seller in connection with
a Transaction and the execution and delivery of the Program Documents have been
paid.


(m)Additional Representations. With respect to each Asset to be sold hereunder
by Seller to Purchaser, Seller hereby makes all of the applicable
representations and warranties set forth in Exhibit B as of the date the related
Mortgage Loan File is delivered to Purchaser or the Custodian with respect to
the Assets and continuously while such Asset is subject to a Transaction.
Further, as of each Purchase Date, Seller shall be deemed to have represented
and warranted in like manner that Seller has no knowledge that any such
representation or warranty may have ceased to be true in a material respect as
of such date, except as otherwise stated in a Transaction Notice, any such
exception to identify the applicable representation or warranty and specify in
reasonable detail the related knowledge of Seller.


(n)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other person, except for Purchaser, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Purchaser, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement, such commission or compensation shall have been paid
in full by Seller.


(o)Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any individual Mortgage Loan to any person other
than any sale, assignment, transfer, pledge or hypothecation that is released in
conjunction with the sale to Purchaser hereunder, and upon delivery of a
Purchased Asset to Purchaser, Purchaser will be the sole owner thereof (other
than for tax and accounting purposes), free and clear of any lien, claim or
encumbrance other than those arising under this Agreement.


(p)Approvals. Seller has all requisite Approvals.


(q)Custodian. The Custodian is an eligible custodian under each Agency Guide and
each Agency Program, and is not an Affiliate of Seller.


(r)No Adverse Actions. Seller has not received from any Agency a notice of
extinguishment or a notice indicating material breach, default or material
non-compliance which the Agent reasonably determines may entitle an Agency to
terminate, suspend, sanction or levy penalties against the Seller, or a notice
from any Agency, HUD, FHA

26

--------------------------------------------------------------------------------



or VA indicating any adverse fact or circumstance in respect of Seller which the
Agent reasonably determines may entitle such Agency, HUD, FHA or VA, as the case
may be, to revoke any Approval or otherwise terminate, suspend Seller as an
Agency approved issuer or servicer, or with respect to which such adverse fact
or circumstance has caused any Agency, HUD, FHA or VA, as the case may be, to
terminate Seller, without any subsequent rescission thereof in such notice.


(s)Mortgage Recordation. Seller has submitted the original Mortgage in respect
of each Mortgage Loan for recordation in the appropriate public recording office
in the applicable jurisdictions wherein such recordation is necessary to perfect
the lien thereof as against creditors of the applicable Mortgagor.


(t)Affiliated Parties. Seller is not an Affiliate of the Custodian, Settlement
Agent or any other party to a Program Document hereunder other than the Agent.


The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Purchaser and shall continue for so long as
the Purchased Assets are subject to this Agreement.
14.    COVENANTS OF SELLER


Seller hereby covenants and agrees with Purchaser and Agent as follows:
(a)Defense of Title. Seller warrants and will defend the right, title and
interest of Purchaser in and to all Purchased Assets against all adverse claims
and demands.


(b)No Amendment or Compromise. None of Seller or those acting on Seller's behalf
shall amend, modify, or waive any term or condition of, or settle or compromise
any claim in respect of, any item of the Purchased Assets, any related rights or
any of the Program Documents without the prior written consent of Purchaser,
unless such amendment or modification does not (i) affect the amount or timing
of any payment of principal or interest payable with respect to a Purchased
Asset, extend its scheduled maturity date, modify its interest rate, or
constitute a cancellation or discharge of its outstanding principal balance or
(ii) materially and adversely affect the security afforded by the real property,
furnishings, fixtures, or equipment securing the Purchased Asset.
Notwithstanding the foregoing, the Seller may amend, modify or waive any term or
condition of the individual Mortgage Loans in accordance with Accepted Servicing
Practices and the Agency Guides; provided, that Seller shall promptly notify
Purchaser of any amendment, modification or waiver that causes any Mortgage Loan
to cease to be an Eligible Mortgage Loan.


(c)No Assignment. Except as permitted herein, Seller shall not sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or
pledge, hypothecate or grant a security interest in, or Lien on or otherwise
encumber (except pursuant to the Program Documents) any of the Purchased Assets
or any interest therein, provided that this Section 14(c) shall not prevent any
of the following: any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents and any forward
purchase commitment or other type of take out commitment for the Purchased
Assets (without vesting rights in the related purchasers as against Purchaser).


(d)No Economic Interest. Neither Seller nor any affiliate thereof will acquire
any economic interest in or obligation with respect to any Mortgage Loan except
for record title to the Mortgage relating to the Mortgage Loan and the right and
obligation to repurchase the Mortgage Loan hereunder.


(e)Preservation of Purchased Assets. Seller shall take all actions necessary or,
in the opinion of Purchaser, desirable, to preserve the Purchased Assets so that
they remain subject to a first priority perfected security interest hereunder
and deliver evidence that such actions have been taken, including, without
limitation, duly executed and filed Uniform Commercial Code financing statements
on Form UCC1. Without limiting the foregoing, Seller will comply with all
applicable laws, rules, regulations and other laws of any Governmental Authority
applicable to Seller relating to the Purchased Assets and cause the Purchased
Assets to comply with all applicable laws, rules, regulations and other laws of
any such Governmental Authority. Seller will not allow any default to occur for
which Seller is

27

--------------------------------------------------------------------------------



responsible under any Purchased Assets or any Program Documents and Seller shall
fully perform or cause to be performed when due all of its obligations under any
Purchased Assets or the Program Documents.


(f)Maintenance of Papers, Records and Files


(i)Seller shall maintain all Records relating to the Purchased Assets not in the
possession of Custodian in good and complete condition in accordance with
industry practices and preserve them against loss. Seller shall collect and
maintain or cause to be collected and maintained all such Records in accordance
with industry custom and practice, and all such Records shall be in Purchaser's
or Custodian's possession unless Purchaser otherwise approves in writing. Seller
will not cause or authorize any such papers, records or files that are an
original or an only copy to leave Custodian's possession, except for individual
items removed in connection with servicing a specific Mortgage Loan, in which
event Seller will obtain or cause to be obtained a receipt from the Custodian
for any such paper, record or file, or as otherwise permitted under the
Custodial Agreement.


(ii)For so long as Purchaser has an interest in or Lien on any Purchased Asset,
Seller will hold or cause to be held all related Records for the sole benefit of
Purchaser.


(iii)Upon reasonable advance notice from Custodian or Purchaser, Seller shall
(x) make any and all such Records available to Custodian or Agent for
examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Agent or its authorized agents to discuss the affairs, finances and accounts of
Seller with its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.


(g)Financial Statements and Other Information; Financial Covenants


(i)Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and, as applicable, shall
clearly reflect therein the transfer of Purchased Assets to Purchaser. Seller
shall furnish or cause to be furnished to Purchaser the following:


(A)
Financial Statements



(1)Within ninety (90) days after the end of each fiscal year of Seller, the
consolidated audited balance sheets of Seller and its consolidated Subsidiaries,
which will be in conformity with GAAP, and the related consolidated audited
statements of income and changes in equity showing the financial condition of
Seller, and its consolidated Subsidiaries as of the close of such fiscal year
and the results of operations during such year, and consolidated audited
statements of cash flows, as of the close of such fiscal year, setting forth, in
each case, in comparative form the corresponding figures for the preceding year.
The foregoing consolidated financial statements are to be reported on by, and to
carry the unqualified report (acceptable in form and content to Purchaser and
Agent) of, an independent public accountant of national standing acceptable to
Purchaser and Agent, which shall include KPMG LLP, PricewaterhouseCoopers LLP,
Deloitte LLP, and any other similarly situated independent public account;


(2)Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Seller, consolidated unaudited balance sheets
and consolidated statements of income and changes in equity and unaudited
statement of cash flows, all to be in a form acceptable to Purchaser and Agent,
showing the financial condition and results of operations of Seller and its
consolidated Subsidiaries, each on a consolidated basis as of the end of each
such quarter and for the then elapsed portion of the fiscal year, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the preceding fiscal year, certified by a financial
officer of Seller (acceptable to Purchaser and Agent) as presenting fairly the
financial position and results of

28

--------------------------------------------------------------------------------



operations of Seller and its consolidated Subsidiaries and as having been
prepared in accordance with GAAP consistently applied, in each case, subject to
normal year-end audit adjustments;


(3)Within forty-five (45) days after the end of each month, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity and unaudited statement of cash flows, all to be in a form acceptable to
Purchaser and Agent, showing the financial condition and results of operations
of Seller and its consolidated Subsidiaries on a consolidated basis as of the
end of each such month and for the then elapsed portion of the fiscal year,
setting forth, in each case, in comparative form the corresponding figures for
the corresponding month of the preceding fiscal year, certified by a financial
officer of Seller (acceptable to Purchaser and Agent) as presenting fairly the
financial position and results of operations of Seller and its consolidated
Subsidiaries and as having been prepared in accordance with GAAP consistently
applied, in each case, subject to normal year-end audit adjustments;


(4)Promptly upon receipt thereof, a copy of each other report submitted to
Seller by its independent public accountants in connection with any annual,
interim or special audit of Seller;


(5)Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by Seller's Parent Company, Seller or
any of Seller's consolidated Subsidiaries in a general mailing to their
respective stockholders and of all reports and other material (including copies
of all registration statements under the Securities Act of 1933, as amended)
filed by any of them with any securities exchange or with the SEC or any
governmental authority succeeding to any or all of the functions of the SEC;


(6)Promptly upon becoming available, copies of any press releases issued by
Seller's Parent Company or Seller and copies of any annual and quarterly
financial reports and any reports on Form H-(b)12 that Seller's Parent Company
or Seller may be required to file with the SEC, the FDIC or the OTS or
comparable reports which such Parent Company or Seller may be required to file
with the SEC, the FDIC or the OTS or any other federal banking agency containing
such financial statements and other information concerning such Parent Company's
or Seller's business and affairs as is required to be included in such reports
in accordance with the rules and regulations of the SEC, the OTS, the FDIC or
such other banking agency, as may be promulgated from time to time;


(7)Such supplements to the aforementioned documents and such other information
regarding the operations, business, affairs and financial condition of Seller's
Parent Company, Seller or any of Seller's consolidated Subsidiaries as Purchaser
may request.


Seller's obligation to deliver any report or other document under this Section
14(g)(i)(A) shall be deemed to have been satisfied if, and as of the date, such
report or other document is filed with the SEC pursuant to the SEC's Electronic
Data Gathering & Analysis Recovery system.
(A)
Warehouse Capacity. On or prior to the date on which Seller is required to
deliver the monthly financial report required Section 14(g)(i)(A)(iii), Seller
shall provide to Agent a report detailing its total warehouse capacity and
utilization for the prior calendar month. Such warehouse capacity shall be (i)
issued directly to Seller, (ii) adequate to fund Seller's average sixty (60) day
origination production pipeline and (iii) in an amount equal to or greater than
$1,000,000 or such other amount as may be required by a Governmental Authority.



(B)
Other Information. Upon the request of Purchaser or Agent, such other
information or reports as Purchaser or Agent may from time to time reasonably
request.



(ii)Seller shall comply with the following financial covenants:

29

--------------------------------------------------------------------------------





(A)
Seller's Tangible Net Worth shall at all times exceed $150,000,000;



(B)
the ratio of Seller's total Indebtedness to Tangible Net Worth shall not at any
time exceed 12:1; and



(C)
Seller's Liquidity shall not be less than $20,000,000 as of the last day of any
calendar month.



(iii)Certifications. Seller shall execute and deliver a monthly certification
substantially in the form of Exhibit A attached hereto within ten (10) days
after the end of each calendar month.


(h)Agency Reporting. Seller shall comply with the reporting requirements of each
Agency Guide.


(i)Notice of Material Events. Seller shall promptly inform Purchaser and Agent
in writing of any of the following:


(i)any Default, Event of Default by Seller or any other Person (other than
Purchaser or Purchaser's Affiliates) of any material obligation under any
Program Document, or the occurrence or existence of any event or circumstance
that Seller reasonably expects will with the passage of time become a Default,
Event of Default by Seller or any other Person;


(ii)any material change in the insurance coverage of Seller as required to be
maintained pursuant to Section 14(q) hereof, or any other Person pursuant to any
Program Document, with copy of evidence of same attached;


(iii)the commencement of, or any determination in, any material dispute,
litigation, investigation, proceeding, sanctions or suspension between Seller or
its Parent Company, on the one hand, and any Governmental Authority or any other
Person, on the other;


(iv)any material change in accounting policies or financial reporting practices
of Seller which could reasonably be expected to have a Material Adverse Effect;


(v)any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change or a Material
Adverse Effect with respect to Seller;


(vi)any material modifications to the Seller's underwriting or acquisition
guidelines;


(vii)any financial covenants or margin maintenance requirements Seller becomes
subject to or any change or modification to, or waiver of compliance with, any
financial covenants or margin maintenance requirements Seller is obligated to
comply with, in either case, under any agreement for Indebtedness;


(viii)any penalties, sanctions or charges levied, or threatened to be levied,
against Seller or any change, or threatened change, in Approval status, or
actions taken, or threatened to be taken, against Seller by or disputes between
Seller and any Applicable Agency, or any supervisory or regulatory Government
Authority (including, but not limited to HUD, FHA and VA) supervising or
regulating the origination or servicing of mortgage loans by, or the issuer
status of, Seller;


(ix)any Change in Control of Seller; or


(x)promptly after Seller becoming aware of any termination or threatened
termination by an Agency of the Custodian as an eligible custodian.



30

--------------------------------------------------------------------------------



(j)Maintenance of Approvals. Seller shall take all necessary actions to maintain
its Approvals at all times during the term of this Agreement. If, for any
reason, Seller ceases to maintain any such Approval, Seller shall so notify
Purchaser and Agent immediately.


(k)Maintenance of Licenses. Seller shall (i) maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, (ii) remain in good standing under, and
comply in all material respects with, all laws of each state in which it
conducts business or any Mortgaged Property is located, and (iii) conduct its
business strictly in accordance with applicable law.


(l)Taxes, Etc. Seller shall pay and discharge or cause to be paid and
discharged, when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits or upon any of its Property,
real, personal or mixed (including without limitation, the Purchased Assets) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. Seller shall
file on a timely basis all federal, and state and local tax and information
returns, reports and any other information statements or schedules required to
be filed by or in respect of it.


(m)Nature of Business. Seller shall not make any material change in the nature
of its business as carried on at the date hereof.


(n)Limitation on Distributions. Seller shall have the right to pay dividends so
long as Seller remains in compliance with the financial covenants set forth in
Section 14(g)(ii) immediately following such dividend distribution.
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, Seller shall not make any payment of any dividends or make
distributions on account of, or set apart assets for a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of, any capital stock, senior or subordinate debt of Seller or other
equity interests, respectively, thereof, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or Property or in obligations of Seller.


(o)Use of Custodian. Without the prior written consent of Purchaser, Seller
shall use no third party custodian as document custodian other than the
Custodian for the Mortgage Loan File relating to the Mortgage Loans.


(p)Merger of Seller. Seller shall not, at any time, directly or indirectly (i)
liquidate or dissolve or enter into any consolidation or merger or be subject to
a Change in Control or sell all or substantially all of its Property (other than
in connection with an asset-based financing or other secondary market
transaction related to the Seller's assets in the ordinary course of the
Seller's business) without providing Purchaser with not less than forty-five
(45) days' prior written notice of such event; (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to Seller; or (iii) make any Material
Adverse Change with respect to Seller.


(q)Insurance. Seller shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses similarly situated, including
without limitation, the insurance required to be obtained and maintained by each
Agency pursuant to the Agency Guides, and will furnish Purchaser on request full
information as to all such insurance, and provide within fifteen (15) days after
receipt of such request the certificates or other documents evidencing renewal
of each such policy. Seller shall continue to maintain coverage, for itself and
its Subsidiaries, that encompasses employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, Property (other
than money and securities), and computer fraud in an aggregate amount of at
least such amount as is required by each Agency.


(r)Affiliate Transaction. Seller shall not, at any time, directly or indirectly,
sell, lease or otherwise transfer any Property or assets to, or otherwise
acquire any Property or assets from, or otherwise engage in any transactions
with, any of its Affiliates unless the terms thereof are no less favorable to
Seller, than those that could be obtained at the time of such transaction in an
arm's length transaction with a Person who is not such an Affiliate.

31

--------------------------------------------------------------------------------





(s)Change of Fiscal Year. Seller shall not, at any time, directly or indirectly,
except upon ninety (90) days' prior written notice to Purchaser, change the date
on which its fiscal year begins from its current fiscal year beginning date.


(t)Transfer of Servicing Rights, Servicing Files and Servicing. With respect to
the Servicing Rights of each Mortgage Loan, Seller shall transfer such Servicing
Rights to Purchaser or its designee on the related Purchase Date. With respect
to the Servicing Files and the physical and contractual servicing of each
Mortgage Loan to the extent in the possession of Seller, Seller shall deliver
such Servicing Files and the physical and contractual servicing to Purchaser or
its designee upon the expiration of the Servicing Term unless either such
Servicing Term is renewed by Purchaser or the termination of the Seller as
servicer pursuant to Section 16. Seller's transfer of the Servicing Rights,
Servicing Files and the physical and contractual servicing under this Section
shall be in accordance with customary standards in the industry including the
transfer of the gross amount of all escrows held for the related Mortgagors
(without reduction for unreimbursed advances or “negative escrows”).


(u)Audit and Approval Maintenance. Seller shall (i) at all times maintain copies
of relevant portions of all final written Agency audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such agency) in
which there are material adverse findings, including without limitation notices
of defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each
Agency, (ii) promptly provide Agent with copies of such audits, examinations,
evaluations, monitoring reviews and reports promptly upon receipt from any
Agency or agent of any Agency, and (iii) take all actions necessary to maintain
its respective Approvals.
  
(v)MERS. The Seller is a member of MERS in good standing and current in the
payment of all fees and assessments imposed by MERS, and has complied with all
rules and procedures of MERS. In connection with the assignment of any Mortgage
Loan registered on the MERS System, the Seller agrees that at the request of the
Purchaser it will, at the Purchaser's cost and expense prior to the occurrence
of an Event of Default, but at the Seller's cost and expense following the
occurrence and during the continuance of an Event of Default, cause the MERS
System to indicate that such Mortgage Loan has been transferred to the Purchaser
in accordance with the terms of this Agreement by including in MERS' computer
files (a) the code in the field which identifies the specific owner of the
Mortgage Loans and (b) the code in the field “Pool Field” which identifies the
series in which such Mortgage Loans were sold. The Seller further agrees that it
will not alter codes referenced in this paragraph with respect to any Mortgage
Loan at any time that such Mortgage Loan is subject to this Agreement, and the
Seller shall retain its membership in MERS at all times during the term of this
Agreement.


(w)Fees and Expenses. Seller shall timely pay to Purchaser all fees and actual
out of pocket expenses required to be paid by Seller hereunder and under any
other Program Document to Purchaser in immediately available funds, and without
deduction, set-off or counterclaim in accordance with Purchaser's Wire
Instructions.


(x)Agency Status. Once the Seller or any of its subservicers has obtained any
status with an Agency mortgage loan pools for which Seller is issuer or
servicer, Seller shall not take or omit to take any act that (i) would result in
the suspension or loss of any of such status, or (ii) after which Seller or any
such relevant subservicer would no longer be in good standing with respect to
such status, or (iii) after which Seller or any such relevant subservicer would
no longer satisfy all applicable Agency net worth requirements, if both (x) all
of the material effects of such act or omission shall not have been cured by
Seller or waived by the applicable Agency before termination of such status and
(y) the termination of such status could reasonably be expected to have a
Material Adverse Effect.


(y)Further Documents. Seller shall, upon request of Purchaser or Agent, promptly
execute and deliver to Purchaser or Agent all such other and further documents
and instruments of transfer, conveyance and assignment, and shall take such
other action as Purchaser or Agent may require more effectively to transfer,
convey, assign to and vest in Purchaser and to put Purchaser in possession of
the Property to be transferred, conveyed, assigned and delivered hereunder and
otherwise to carry out more effectively the intent of the provisions under this
Agreement.

32

--------------------------------------------------------------------------------





(z)Due Diligence. Subject to the limitations contained in the Pricing Side
Letter and the EPF Pricing Side Letter, Seller will permit Purchaser, Agent or
their respective agents or designees to perform due diligence reviews on the
Mortgage Loans subject to each Transaction hereunder up to the Due Diligence
Review Percentage and within thirty (30) days following the related Purchase
Date. Seller shall cooperate in all respects with such diligence and shall
provide Purchaser, Agent or their respective agents or designees with all loan
files and other information (including, without limitation, Seller's quality
control procedures and results) reasonably requested by Purchaser, Agent or
their respective agents or designees and shall bear all costs and expenses
associated with such due diligence identified in this Section 14(z).


(aa)Error Rate. Seller shall at all times maintain an Error Rate as set forth in
the Pricing Side Letter.






15.    REPURCHASE OF PURCHASED ASSETS


Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to Purchaser. Upon any such discovery by Purchaser,
Purchaser will notify Seller. It is understood and agreed that the
representations and warranties set forth in Exhibit B to this Agreement with
respect to the Purchased Assets shall survive delivery of the respective
Mortgage Loan Files to the Purchaser or Custodian with respect to the Purchased
Assets and shall inure to the benefit of Purchaser. The fact that Purchaser has
conducted or have failed to conduct any partial or complete due diligence
investigation in connection with their purchase of any Purchased Asset shall not
affect Purchaser's right to demand repurchase or any other remedy as provided
under this Agreement. Seller shall, within five (5) Business Days of the earlier
of Seller's discovery or receipt of notice with respect to any Purchased Asset
of (i) any breach of a representation or warranty contained in Exhibit B of this
Agreement or (ii) any failure to deliver any of the items required to be
delivered as part of the Mortgage Loan File within the time period required for
delivery pursuant to the Custodial Agreement, promptly cure such breach or
delivery failure in all material respects. If within five (5) Business Days
after the earlier of Seller's discovery of such breach or delivery failure or
receipt of notice thereof that such breach or delivery failure has not been
remedied by Seller, Seller shall promptly upon receipt of written instructions
from Purchaser, at Purchaser's option, repurchase such Purchased Asset at a
purchase price equal to the Repurchase Price with respect to such Purchased
Asset by wire transfer to the account designated by Purchaser.






16.    SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION


(a)Seller to Subservice


(i)Upon payment of the Purchase Price, Purchaser shall own the servicing rights
related to the Mortgage Loans including the Mortgage Loan File. Seller and
Purchaser each agreed and acknowledges that the Mortgage Loans sold hereunder
shall be sold to Purchaser on a servicing released basis, and that Purchaser is
engaging and hereby does engage Seller to provide subservicing of each Mortgage
Loan for the benefit of Purchaser.


(ii)So long as a Mortgage Loan is outstanding, Seller shall neither assign,
encumber or pledge its obligation to subservice the Mortgage Loans in whole or
in part, nor delegate its rights or duties under this Agreement (to other than a
subservicer) without the prior written consent of Purchaser, the granting of
which consent shall be in the sole discretion of Purchaser. Seller hereby
acknowledges and agrees that (i) Purchaser is entering into this Agreement in
reliance upon Seller's representations as to the adequacy of its financial
standing, servicing facilities, personnel, records, procedures, reputation and
integrity, and the continuance thereof; and (ii) Seller's engagement hereunder
to provide mortgage servicing for the benefit of Purchaser is

33

--------------------------------------------------------------------------------



intended by the parties to be a “personal service contract” and Seller is
hereunder intended by the parties to be an “independent contractor”.


(iii)Seller shall subservice and administer the Mortgage Loans on behalf of
Purchaser in accordance with Accepted Servicing Practices. Seller shall have no
right to modify or alter the terms of any Mortgage Loan or consent to the
modification or alteration of the terms of any Mortgage Loan except in Strict
Compliance with the related Agency Program. Seller shall at all times maintain
accurate and complete records of its servicing of the Mortgage Loans, and Agent
may, at any time during Seller's business hours on reasonable notice, examine
and make copies of such Servicing Records. Seller agrees that Purchaser is the
100% beneficial owner of all Servicing Records relating to the Mortgage Loans.
Seller covenants to hold such Servicing Records for the benefit of Purchaser and
to safeguard such Servicing Records and to deliver them promptly to Agent or its
designee (including the Custodian) at Agent's request or otherwise as required
by operation of this Section 16.


(b)Servicing Term. Seller shall subservice such Mortgage Loans for a term of
thirty (30) days commencing as of the related Purchase Date, which term may be
extended in writing by Purchaser in its sole discretion, for an additional
thirty-day period (each, a “Servicing Term”); provided, that Purchaser shall
have the right to immediately terminate the Servicer at any time following the
occurrence of a Servicer Termination Event. If such Servicing Term is not
extended by Purchaser or if Purchaser has terminated Seller as a result of a
Servicer Termination Event, Seller shall transfer such servicing to Purchaser or
its designee at no cost or expense to Purchaser as provided in Section 14(t).
Seller shall hold or cause to be held all Escrow Payments collected with respect
to the Mortgage Loans in segregated accounts for the sole benefit of the
Mortgagor and shall apply the same for the purposes for which such funds were
collected. If Seller should discover that, for any reason whatsoever, it has
failed to perform its servicing obligations in any material respect with respect
to the Mortgage Loans, Seller shall promptly notify Purchaser.


(c)Servicing Reports. On or prior to the date on which Seller is required to
deliver the monthly financial report required Section 14(g)(i)(A)(iii), and as
requested by Purchaser from time to time, Seller shall furnish to Purchaser
reports in form and scope satisfactory to Purchaser, setting forth (i) data
regarding the performance of the individual Mortgage Loans, (ii) a summary
report of all Mortgage Loans serviced by the Seller and originated pursuant to
an Agency Guide, HUD and/or FHA guidelines (on a portfolio basis), in each case,
for the immediately preceding month, including, without limitation, all
collections, delinquencies, defaults, defects, claim rates, losses and
recoveries, and (iii) any other information reasonably requested by Purchaser or
Agent.


(d)Backup Servicer. The Agent, in its sole discretion, may appoint a backup
servicer at any time during the term of this Agreement. In such event, Seller
shall commence monthly delivery to such backup servicer of the servicing
information required to be delivered to Purchaser pursuant to Section 16(d)
hereof and any other information reasonably requested by backup servicer, all in
a format that is reasonably acceptable to such backup servicer. Purchaser shall
pay all costs and expenses of such backup servicer, including, but not limited
to all fees of such backup servicer in connection with the processing of such
information and the maintenance of a servicing file with respect to the
Purchased Assets. Seller shall cooperate fully with such backup servicer in the
event of a transfer of servicing hereunder and will provide such backup servicer
with all documents and information necessary for such backup servicer to assume
the servicing of the Purchased Assets.


(e)Collection Account. Prior to the initial Purchase Date, Seller shall
establish and maintain a separate account (the “Collection Account”) with the
Bank in the Agent's name for the sole and exclusive benefit of the Purchaser.
Such account shall be subject to the Collection Account Control Agreement. The
Seller shall deposit or credit to the Collection Account all amounts collected
on account of the Mortgage Loans within two (2) Business Days of receipt and
such amounts shall be deposited or credited irrespective of any right of setoff
or counterclaim arising in favor of Seller (or any third party claiming through
it) under any other agreement or arrangement. Amounts on deposit in the
Collection Account shall be distributed as provided in Section 16(f). Seller
shall have the right to withdraw amounts on deposit therein at any time subject
to the restrictions set forth in subsections 16(f)(ii) and (iv); provided, that
Agent shall have the right to block such withdrawals at any time by providing
written notice thereof to Seller and Bank in

34

--------------------------------------------------------------------------------



accordance with the terms of the Collection Account Control Agreement. Seller
shall deliver, or cause Bank to deliver, to Purchaser, daily account statements
in respect of the Collection Account.


(f)Income Payments


(i)Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
(i) Seller shall deposit or cause to be deposited such Income into the
Collection Account no later than two (2) Business Days after receipt thereof,
and (ii) such Income shall be the Property of Purchaser subject to subsections
16(f)(ii), (iii) and (iv) below.


(ii)Seller shall have the right to withdraw from the Collection Account up to
$25,000 in the aggregate on any day without Purchaser's prior written consent,
which consent may be given or withheld by Purchaser in its sole discretion and a
copy of which shall be delivered by Purchaser to the Bank (the “Daily Withdrawal
Limit”). If, on any day, the amounts on deposit in the Collection Account exceed
$25,000 (such excess amounts, the “Excess Funds”), unless Purchaser shall have
consented to Seller's withdrawal as provided in the foregoing sentence, Seller
shall cause the Bank to disburse such Excess Funds to Purchaser, which amounts
shall be applied by Purchaser in the following order of priority (i) to reduce
outstanding Price Differential due and payable in respect of Purchased Assets
for which Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(f) during the prior calendar month, (ii) to
reduce the Repurchase Price for all outstanding Transactions, and (iii) to pay
all other Obligations then due and payable to Purchaser.


(iii)Notwithstanding anything herein or in the Collection Account Control
Agreement to the contrary, Seller shall in no event be permitted to withdraw
funds from the Collection Account to the extent that such action would result in
the creation of a Margin Deficit (unless prior thereto or simultaneously
therewith Seller cures such Margin Deficit in accordance with Section 16), or if
an Event of Default is then continuing. Further, if an uncured Margin Deficit
exists as of such Monthly Payment Date, Seller shall cause the Bank to disburse
the Income related to the Transaction for which the Margin Deficit exists to
Purchaser (up to the amount of such Margin Deficit), which amounts shall be
applied by Purchaser to reduce the related Repurchase Price.


(iv)If Successor Servicer takes delivery of such Mortgage Loans either under the
circumstances set forth in Section 16(i) or otherwise, all amounts deposited in
the Custodial Account shall be paid to Purchaser promptly upon such delivery.


(g)Reserved.


(h)Reserved.


(i)Servicer Termination. Purchaser, in its sole discretion, may terminate
Seller's rights and obligations as subservicer of the affected Mortgage Loans
and require Seller to deliver the related Servicing Records to Purchaser or its
designee upon the occurrence of (i) an Event of Default or (ii) upon the
expiration of the Servicing Term as set forth in Section 16(b) by delivering
written notice to Seller requiring such termination. Such termination shall be
effective upon Seller's receipt of such written notice; provided, that Seller's
subservicing rights shall be terminated immediately upon the occurrence of any
event described in Section 17(t), regardless of whether notice of such event
shall have been given to or by Purchaser or Seller. Upon any such termination,
all authority and power of Seller respecting its rights to subservice and duties
under this Agreement relating thereto, shall pass to and be vested in the
successor servicer appointed by Purchaser and Purchaser is hereby authorized and
empowered to transfer such rights to subservice the Mortgage Loans for such
price and on such terms and conditions as Purchaser shall reasonably determine.
Seller shall promptly take such actions and furnish to Purchaser such documents
that Purchaser deems necessary or appropriate to enable Purchaser to enforce
such Mortgage Loans and shall perform all acts and take all actions so that the
Mortgage Loans and all files and documents relating to such Mortgage Loans held
by Seller, together with all escrow amounts relating to such Mortgage Loans, are
delivered to Successor Servicer, including but not limited

35

--------------------------------------------------------------------------------



to preparing, executing and delivering to the Successor Servicer any and all
documents and other instruments, placing in the Successor Servicer's possession
all Servicing Records pertaining to such Mortgage Loans and doing or causing to
be done, all at Seller's sole expense. To the extent that the approval of the
Applicable Agency is required for any such sale or transfer, Seller shall fully
cooperate with Purchaser to obtain such approval. All amounts paid by any
purchaser of such rights to service or subservice the Mortgage Loans shall be
the Property of Purchaser. The subservicing rights required to be delivered to
Successor Servicer in accordance with this Section 16(i) shall be delivered free
of any servicing rights in favor of Seller or any third party (other than
Purchaser) and free of any title, interest, lien, encumbrance or claim of any
kind of Seller other than record title to the Mortgages relating to the Mortgage
Loans and the right and obligation to repurchase the Mortgage Loans hereunder.
No exercise by Purchaser of its rights under this Section 16(i) shall relieve
Seller of responsibility or liability for any breach of this Agreement.


17.    EVENTS OF DEFAULT


With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:
(a)Seller fails to transfer the Purchased Assets to the applicable Purchaser on
the applicable Purchase Date (provided the Purchaser has tendered the related
Purchase Price);


(b)Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 7 or the last
sentence of Section 15;


(c)Seller shall fail to (i) remit to Purchaser when due any payment required to
be made under the terms of this Agreement, any of the other Program Documents or
any other contracts or agreements delivered in connection herewith or therewith,
or (ii) perform, observe or comply with any material term, condition, covenant
or agreement contained in this Agreement or any of the other Program Documents
(other than the other “Events of Default” set forth in this Section 17) or any
other contracts or agreements delivered in connection herewith or therewith, and
such failure is not cured within the time period expressly provided for therein,
or, if no such cure period is provided, within two (2) Business Days of the
earlier of (x) Seller's receipt of written notice from Purchaser or Custodian of
such breach or (y) the date on which Seller obtains notice or knowledge of the
facts giving rise to such breach;


(d)Any representation or warranty made by Seller (or any of Seller's officers)
in the Program Documents or in any other document delivered in connection
therewith, or in any other contract or agreement, shall have been incorrect or
untrue in any material respect when made or repeated or deemed by the terms
thereof to have been made or repeated (other than the representations or
warranties in Exhibit B which shall be considered solely for the purpose of
determining whether the related Purchased Asset is an Eligible Mortgage Loan,
unless (i) Seller shall have made any such representation or warranty with the
knowledge that it was materially false or misleading at the time made or
repeated or deemed to have been made or repeated, or (ii) any such
representation or warranty shall have been determined by Purchaser in its sole
discretion to be materially false or misleading on a regular basis);


(e)Seller or any of its Affiliates or Subsidiaries shall be in default under, or
fail to perform as requested under, or shall otherwise breach, beyond any
applicable cure period, the (i) the terms of any warehouse, credit, repurchase,
line of credit, financing or other similar agreement relating to any
Indebtedness between Seller or any of its Affiliates or Subsidiaries, on the one
hand, and any Person, on the other, which default or failure entitles any party
to require acceleration or prepayment of any Indebtedness thereunder; (ii) any
payment obligation under any other material agreement between Seller or any of
its Affiliates or Subsidiaries, on the one hand, and any Person, on the other
(it being understood that an agreement is material if the payment obligations
thereunder exceed $1,000,000 in the aggregate, over the term of such agreement).


(f)Any Act of Insolvency of the Seller or any of its Affiliates;


(g)Any final judgment or order for the payment of money in excess of $2,000,000
in the aggregate (to the extent that it is, in the reasonable determination of
Purchaser, uninsured and provided that any insurance or other credit posted in
connection with an appeal shall not be deemed insurance for these purposes)
shall be rendered against

36

--------------------------------------------------------------------------------



Seller or any of Seller's Affiliates by one or more courts, administrative
tribunals or other bodies having jurisdiction over them and the same shall not
be discharged (or provisions shall not be made for such discharge) satisfied, or
bonded, or a stay of execution thereof shall not be procured, within sixty (60)
days from the date of entry thereof and Seller or any of Seller's Affiliates, as
applicable, shall not, within said period of sixty (60) days, or such longer
period during which execution of the same shall have been stayed or bonded,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;


(h)Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller or any of Seller's Affiliates, or
shall have taken any action to displace the management of Seller or any of
Seller's Affiliates or to curtail its authority in the conduct of the business
of Seller or any of Seller's Affiliates, or (ii) takes any action in the nature
of enforcement to remove, limit or restrict the approval of Seller or any of
Seller's Affiliates as an issuer, Purchaser or a seller/servicer of Mortgage
Loans or securities backed thereby;


(i)Seller, shall fail to comply with any of the financial covenants set forth in
Section 14(g)(ii);


(j)Any Material Adverse Effect shall have occurred;


(k)This Agreement shall for any reason cease to create a valid first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets purported to be covered hereby;


(l)A Change in Control of Seller shall have occurred that has not been approved
by Agent;


(m)Purchaser or Agent shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well‑being of Seller, and such reasonable information
and/or responses shall not have been provided within ten (10) Business Days of
such request;


(n)A default by Seller or any of its Affiliates or Subsidiaries shall have
occurred and be continuing beyond the expiration of any applicable cure periods
under any material agreement (including, without limitation, the Program
Documents and the EPF Program Documents) or obligation entered into between such
Person and Purchaser or any of its Affiliates;


(o)The Seller ceases to be a member of MERS in good standing for any reason
(unless MERS is no longer acting in such capacity);


(p)Change of Servicer without consent of Agent;


(q)Failure of Servicer to service the Mortgage Loans in accordance with Accepted
Servicing Practices;


(r)Failure of Servicer to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified;


(s)If, at any time, Servicer's HUD ranking falls below “Tier 2” lender;


(t)Failure by Servicer to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loan; or


(u)Servicer or any of its Affiliates fails to operate or conduct its business
operations or any material portion thereof in the ordinary course.





37

--------------------------------------------------------------------------------



18.    REMEDIES


Upon the occurrence of an Event of Default, the Purchaser, at its option, shall
have the right to exercise any or all of the following rights and remedies:
(a)
(i)The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Seller's Obligations hereunder, to repurchase all Purchased Assets at
the Repurchase Price therefor on the Repurchase Date in such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by Purchaser and
applied to the aggregate Repurchase Prices and any other amounts owing by Seller
hereunder; Seller shall immediately deliver to Purchaser or its designee any and
all original papers, records and files relating to the Purchased Assets subject
to such Transaction then in its possession and/or control; and all right, title
and interest in and entitlement to such Purchased Assets and Servicing Rights
thereon shall become Property of Purchaser.


(ii)Purchaser may (A) sell, on or following the Business Day following the date
on which the Repurchase Price becomes due and payable pursuant to Section
18(a)(i) without notice or demand of any kind, at a public or private sale and
at such price or prices as Purchaser may reasonably deem satisfactory, any or
all or portions of the Purchased Assets on a servicing-released or
servicing-retained basis, as Purchaser may determine in its sole discretion
and/or (B) in its sole discretion elect, in lieu of selling all or a portion of
such Purchased Assets, to give Seller credit for such Purchased Assets
(including the Servicing Rights in respect of sales on a servicing-retained
basis) in an amount equal to the Market Value of the Purchased Assets against
the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder. Seller shall remain liable to Purchaser for any amounts that remain
owing to Purchaser following a sale and/or credit under the preceding sentence.
The proceeds of any disposition of Purchased Assets shall be applied first to
the reasonable costs and expenses including but not limited to legal fees
incurred by Purchaser in connection with or as a result of an Event of Default;
second to costs of cover and/or related hedging transactions; third to the
aggregate Repurchase Prices; and fourth to all other Obligations.


(iii)The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of these characteristics of the Purchased
Assets, the parties agree that liquidation of a Transaction or the underlying
Purchased Assets does not require a public purchase or sale and that a good
faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Purchaser may elect the time and
manner of liquidating any Purchased Asset and nothing contained herein shall
obligate Purchaser to liquidate any Purchased Asset upon the occurrence of an
Event of Default or to liquidate all Purchased Assets in the same manner or on
the same Business Day or shall constitute a waiver of any right or remedy of
Purchaser. Notwithstanding the foregoing, the parties to this Agreement agree
that the Transactions have been entered into in consideration of and in reliance
upon the fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.


(iv)The Purchaser may terminate the Agreement.


(b)    Seller hereby acknowledges, admits and agrees that Seller's obligations
under this Agreement are recourse obligations of Seller. In addition to their
rights hereunder, Purchaser shall have the right to proceed against any of
Seller's assets which may be in the possession of Purchaser, any of Purchaser's
Affiliates or their designee (including the Custodian), including the right to
liquidate such assets and to set‑off the proceeds against monies owed by Seller
to Purchaser pursuant to this Agreement. Purchaser may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Mortgage Loans and all other sums or obligations owed by Purchaser to

38

--------------------------------------------------------------------------------



Seller or against all of Seller's Obligations to Purchaser, or Seller's
obligations to Purchaser under any other agreement between the parties, or
otherwise, whether or not such obligations are then due, without prejudice to
Purchaser's right to recover any deficiency.


(c)    Purchaser shall have the right to obtain physical possession of the
Records and all other files of Seller relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of Seller or any third party acting for Seller and Seller
shall deliver to Purchaser such assignments as Purchaser shall request.


(d)    Purchaser shall have the right to direct all Persons servicing the
Purchased Assets to take such action with respect to the Purchased Assets as
Purchaser determines appropriate, including, without limitation, using its
rights under a power of attorney granted pursuant to Section 9(b) hereof.


(e)    Purchaser shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchaser is authorized hereunder to do. Seller shall pay
all costs and expenses incurred by Purchaser in connection with the appointment
and activities of such receiver, and such shall be deemed part of the
Obligations hereunder.


(f)    Purchaser may, at its option, enter into one or more hedging transactions
covering all or a portion of the Purchased Assets, and Seller shall be
responsible for all damages, judgments, costs and expenses of any kind which may
be imposed on, incurred by or asserted against Purchaser relating to or arising
out of such hedging transactions; including without limitation any losses
resulting from such hedging transactions, and such shall be deemed part of the
Obligations hereunder.


(g)    In addition to all the rights and remedies specifically provided herein,
Purchaser shall have all other rights and remedies provided by applicable
federal, state, foreign and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.


Except as otherwise expressly provided in this Agreement, Purchaser shall have
the right to exercise any of their rights and/or remedies without presentment,
demand, protest or further notice of any kind, other than as expressly set forth
herein, all of which are hereby expressly waived by Seller.
Purchaser may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Purchaser to enforce
its rights by judicial process. Seller also waives, to the extent permitted by
law, any defense Seller might otherwise have to the Obligations, or any guaranty
thereof, arising from use of nonjudicial process, enforcement and sale of all or
any portion of the Purchased Assets or from any other election of remedies.
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm's length.
Seller shall cause all sums received by it with respect to the Purchased Assets
to be deposited promptly upon receipt thereof but in no event later than
twenty-four (24) hours thereafter. Seller shall be liable to Purchaser for the
amount of all losses, costs and/or expenses (plus interest thereon at a rate
equal to the Default Rate) which Purchaser may sustain or incur in connection
with hedging transactions relating to the Purchased Assets, conduit advances and
payments for mortgage insurance.





39

--------------------------------------------------------------------------------



19.    DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE


No failure on the part of Purchaser to exercise, and no delay by Purchaser in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All rights and remedies of
Purchaser provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchaser to exercise any of its
rights under any other related document. Purchaser may exercise at any time
after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.
20.    USE OF EMPLOYEE PLAN ASSETS


No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.


21.    INDEMNITY


(a)Seller agrees to indemnify and hold harmless Purchaser, Agent and their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred within thirty (30) days following
receipt of an invoice therefor) any and all claims, damages, losses,
liabilities, taxes, increased costs and all other expenses including
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of outside counsel and audit and due diligence fees) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including without
limitation, in connection with) (i) any investigation, litigation or other
proceeding (whether or not such Indemnified Party is a party thereto) relating
to, resulting from or arising out of any of the Program Documents and all other
documents related thereto, any breach by Seller of any representation or
warranty or covenant in this Agreement or any other Program Document, and all
actions taken pursuant thereto, (ii) the Transactions, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition, or any indemnity payable under the
servicing agreement or other servicing arrangement, (iii) the actual or alleged
presence of hazardous materials on any Property or any environmental action
relating in any way to any Property, (iv) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws, or (v) the reduction
of the unpaid principal balance due to a cram down or similar action authorized
by any bankruptcy proceeding or other case arising out of or relating to any
petition under the Bankruptcy Code, in each case, except to the extent such
claim, damage, loss, liability or expense is found in a final, non‑appealable
judgment by a court of competent jurisdiction to have resulted directly from
such Indemnified Party's gross negligence or willful misconduct or is the result
of a claim made by Seller against the Indemnified Party, and Seller is
ultimately the successful party in any resulting litigation or arbitration.
Seller hereby agrees not to assert any claim against Purchaser or any of its
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Program Documents,
the actual or proposed use of the proceeds of the Transactions, this Agreement
or any of the transactions contemplated thereby. THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.


(b)If Seller fails to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of Seller
by Purchaser, in its sole discretion and Seller shall remain liable for any such
payments by Purchaser and such amounts shall be deemed part of the Obligations
hereunder. No such payment by Purchaser shall be deemed a waiver of any of
Purchaser's rights under the Program Documents.

40

--------------------------------------------------------------------------------



Without prejudice to the survival of any other agreement of Seller hereunder,
the covenants and obligations of Seller contained in this Section 21 shall
survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Purchaser against full
payment therefor.






22.    WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS


Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Purchaser or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.
23.    REIMBURSEMENT; SET-OFF


(a)Seller agrees to pay on demand all reasonable out‑of‑pocket costs and
expenses of Purchaser in connection with the initial and subsequent negotiation,
modification, renewal and amendment of the Program Documents (including, without
limitation, (A) all collateral review and UCC search and filing fees and
expenses and (B) the reasonable fees and expenses of outside counsel for
Purchaser with respect to advising Purchaser as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and any other Program Document, with respect to
negotiations with Seller or with other creditors of Seller arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors' rights
generally and any proceeding ancillary thereto). Seller agrees to pay on demand,
with interest at the Default Rate to the extent that an Event of Default has
occurred, all costs and expenses, including without limitation, reasonable
attorneys' fees and disbursements (and fees and disbursements of Purchaser's
outside counsel) expended or incurred by Purchaser and/or Custodian in
connection with the modification, renewal, amendment and enforcement (including
any waivers) of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including legal action,
required or permitted to be taken by Purchaser (without duplication to
Purchaser) and/or Custodian pursuant thereto or by refinancing or restructuring
in the nature of a “workout.” Further, Seller agrees to pay, with interest at
the Default Rate to the extent that an Event of Default has occurred, all costs
and expenses, including without limitation, reasonable attorneys' fees and
disbursements (and fees and disbursements of Purchaser's outside counsel)
expended or incurred by Purchaser in connection with (a) the rendering of legal
advice as to Purchaser's rights, remedies and obligations under any of the
Program Documents, (b) the collection of any sum which becomes due to Purchaser
under any Program Document, (c) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (d) the protection,
preservation or enforcement of any rights of Purchaser. For the purposes of this
Section 23(a), attorneys' fees shall include, without limitation, fees incurred
in connection with the following: (1) discovery; (2) any motion, proceeding or
other activity of any kind in connection with a bankruptcy proceeding or case
arising out of or relating to any petition under Title 11 of the United States
Code, as the same shall be in effect from time to time, or any similar law; (3)
garnishment, levy, and debtor and third party examinations; and (4)
post-judgment motions and proceedings of any kind, including without limitation
any activity taken to collect or enforce any judgment. Any and all of the
foregoing amounts referred to in this Section 23(a) shall be deemed a part of
the Obligations hereunder. Without prejudice to the survival of any other
agreement of Seller hereunder, the covenants and obligations of Seller contained
in this Section 23(a) shall survive the payment in full of the Repurchase Price
and all other amounts payable hereunder and delivery of the Purchased Assets by
Purchaser against full payment therefor.


(b)In addition to any rights and remedies of Purchaser under this Agreement and
by law, Purchaser and its Affiliates shall have the right, without prior notice
to Seller, any such notice being expressly waived by Seller to the extent
permitted by applicable law, upon any amount becoming due and payable (whether
at the stated maturity, by acceleration or otherwise) by Seller hereunder or
under any Set Off Eligible Agreement, to set-off and appropriate and apply
against such amount (subject to any existing limitations on recourse) any and
all Property and deposits (general or special, time or demand, provisional or
final), in any currency, or any other credits, indebtedness or claims, in any
currency, or any other collateral (in the case of collateral not in the form of
cash or such other marketable or

41

--------------------------------------------------------------------------------



negotiable form, by selling such collateral in a recognized market therefor or
as otherwise permitted by law or as may be in accordance with custom, usage or
trade practice), in each case, whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Purchaser or any
Affiliate thereof to or for the credit or the account of Seller or any of its
Subsidiaries (including, without limitation, the amount of any accrued and
unpaid Completion Fees) except and to the extent that any of the same are held
by Seller or such Subsidiary for the account of another Person. Purchaser may
also (subject to any existing limitations on recourse) set-off cash and all
other sums or obligations owed by Purchaser or its Affiliates to Seller or its
Subsidiaries hereunder or under any Set Off Eligible Agreement against all of
Seller's obligations to Purchaser or its Affiliates hereunder or under any Set
Off Eligible Agreement, whether or not such obligations are then due. The
exercise of any such right of set-off shall be without prejudice to Purchaser's
or its Affiliate's right to recover any deficiency. Purchaser agrees to promptly
notify Seller after any such set‑off and application made by Purchaser; provided
that the failure to give such notice shall not affect the validity of such
set‑off and application.


24.    FURTHER ASSURANCES


Seller agrees to do such further acts and things and to execute and deliver to
Purchaser such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Purchaser and Agent to carry into
effect the intent and purposes of this Agreement, to perfect the interests of
Purchaser in the Purchased Assets or to better assure and confirm unto Purchaser
its rights, powers and remedies hereunder.
25.    ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION


This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.
26.    TERMINATION


This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Seller's outstanding obligations to Purchaser at
the time of such termination. Seller's obligations to indemnify Purchaser
pursuant to this Agreement and the other Program Documents shall survive the
termination hereof.






27.    REHYPOTHECATION; ASSIGNMENT


(a)Purchaser may, in its sole election, and without the consent of the Seller
engage in repurchase transactions with the Purchased Assets or otherwise pledge,
hypothecate, assign, transfer or otherwise convey the Purchased Assets with a
counterparty of Purchaser's choice, in all cases subject to Purchaser's
obligation to reconvey the Purchased Assets (and not substitutes therefor) on
the Repurchase Date, all at no cost to the Seller. In the event Purchaser
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Purchaser shall
have the right to assign to Purchaser's counterparty any of the applicable
representations or warranties in Exhibit B to this Agreement and the remedies
for breach thereof, as they relate to the Purchased Assets that are subject to
such repurchase transaction.


(b)The Program Documents and the Seller's rights and obligations thereunder are
not assignable by Seller without the prior written consent of Purchaser. Any
Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Without any requirement for further consent of the
Seller and at no cost or expense to the Seller, each of Purchaser and Agent

42

--------------------------------------------------------------------------------



may, in its sole election, assign or participate all or a portion of its rights
and obligations under this Agreement and the Program Documents with a
counterparty of Purchaser's or Agent's choice. Purchaser or Agent shall notify
Seller of any such assignment and participation and shall maintain, for review
by Seller upon written request, a register of assignees and participants and a
copy of any executed assignment and acceptance by Purchaser or Agent and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. The Seller agrees that, for any such
permitted assignment, Seller will cooperate with the prompt execution and
delivery of documents reasonably necessary for such assignment process to the
extent that Seller incurs no cost or expense that is not paid by the Purchaser
or Agent, as applicable. Upon such assignment, (a) such assignee shall be a
party hereto and to each Program Document to the extent of the percentage or
portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Purchaser or Agent hereunder, and (b)
Purchaser or Agent shall, to the extent that such rights and obligations have
been so assigned by it to either (i) an Affiliate of Purchaser or Agent which
assumes the obligations of Purchaser or Agent hereunder or (ii) to another
Person which assumes the obligations of Purchaser or Agent hereunder, be
released from their obligations hereunder accruing thereafter and under the
Program Documents.


(c)Purchaser and Agent may distribute to any prospective assignee, participant
or pledgee any document or other information delivered to Purchaser by Seller
subject to the confidentiality restrictions contained in Section 35 hereof;
accordingly, such prospective assignee, participant or pledgee shall be required
to agree to confidentiality provisions similar to those set forth in Section 35.


28.    AMENDMENTS, ETC.


No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller, Purchaser and Agent, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


29.    SEVERABILITY


If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.
30.    BINDING EFFECT; GOVERNING LAW


This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

43

--------------------------------------------------------------------------------



31.    WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF
PROCESS


SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
NON‑EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND
COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
ANOTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER
SPECIFIED IN THIS SECTION 31 AND TO SUCH PARTY'S ADDRESS SPECIFIED IN SECTION 34
OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER
PARTIES HERETO. NOTHING IN THIS SECTION 31 SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.
32.    SINGLE AGREEMENT


Seller, Purchaser and Agent acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Purchaser and Agent each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.


33.    INTENT


Seller, Purchaser and Agent recognize that each of the Transactions and this
Agreement is a “repurchase agreement” as that term is defined in Section 101 of
the Bankruptcy Code, and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code, or a “qualified financial contract” as that
term is defined in the Federal Deposit Insurance Act, as applicable, and a
“master netting agreement” as that term is defined in Section 101 of the
Bankruptcy Code.
It is understood that Purchaser's right to liquidate, the Purchased Assets and
terminate and accelerate the Transactions and this Agreement or to exercise any
other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract, a master netting agreement, and a qualified
financial contract as described in Sections 559, 555 and 561 of the Bankruptcy
Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance Act, as
applicable, and a contractual right to offset under a master netting agreement
and across contracts, as described in Section 561 of the Bankruptcy Code. It is
understood that Seller's right to accelerate the Repurchase Date with respect to
the Purchased Assets and any Transaction hereunder pursuant to Section 22 hereof
is a contractual right to liquidate, terminate and accelerate the Transactions
under a

44

--------------------------------------------------------------------------------



repurchase agreement, a securities contract, a master netting agreement, and a
qualified financial contract as described in Sections 559, 555 and 561 of the
Bankruptcy Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance
Act, as applicable.
The parties hereby intend that any provisions hereof or in any other document,
agreement or instrument that is related in any way to the servicing of the
individual Mortgage Loans shall be deemed “related to” this Agreement within the
meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.




34.    NOTICES AND OTHER COMMUNICATIONS


Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided that notices of Events of
Default and exercise of remedies or under Sections 6 or 18 shall be sent via
overnight mail and by electronic transmission. Any such notice shall be sent to
a party at the address, electronic mail or facsimile transmission number set
forth below:
if to Seller:
Nationstar Mortgage LLC

350 Highland Drive
Lewisville, Texas 75067
Attention: General Counsel
Telephone: (469)-549-2000
Facsimile: (469)-549-2085
E-mail: annesutherland@nationstarmail.com


if to Purchaser:        Barclays Bank PLC - Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O'Doherty
Telephone: (212) 412-7990    
Facsimile: (212) 412-7333
E-mail: joseph.o'doherty@barclayscapital.com
With a copy to:
Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
Barclays Capital - Operations
70 Hudson Street -7th Floor
Jersey City, New Jersey 07302
Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hansel.nieves@barclayscapital.com

45

--------------------------------------------------------------------------------



if to Agent:        Barclays Bank PLC - Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O'Doherty
Telephone: (212) 412-7990    
Facsimile: (212) 412-7333
E-mail: joseph.o'doherty@barclayscapital.com
With a copy to:
Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
Barclays Capital - Operations
70 Hudson Street -7th Floor
Jersey City, New Jersey 07302
Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hansel.nieves@barclayscapital.com


or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.


35.    CONFIDENTIALITY


Seller, Purchaser and Agent each hereby acknowledge and agree that all written
or computer-readable information provided by one party to the other in
connection with the Program Documents or the Transactions contemplated thereby,
including without limitation, Seller's Mortgagor information in the possession
of Purchaser (the “Confidential Terms”) shall be kept confidential and shall not
be divulged to any party without the prior written consent of such other party
except for (i) disclosure to Seller's direct and indirect parent companies,
directors, attorneys, agents or accountants, provided that such attorneys or
accountants likewise agree to be bound by this covenant of confidentiality, or
are otherwise subject to confidentiality restrictions or (ii) with prior (if
feasible) written notice to Purchaser, disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) with prior (if
feasible) written notice to Purchaser, disclosure to any approved hedge
counterparty to the extent necessary to obtain any Hedge Instrument hereunder or
(iv) with prior (if feasible) written notice to Purchaser, any disclosures or
filing required under Securities and Exchange Commission (“SEC”) or state
securities' laws; provided that in the case of clause (iv), Seller shall not
file the Pricing Side Letter. Notwithstanding anything herein to the contrary,
except as reasonably necessary to comply with applicable securities laws, each
party (and each employee, representative, or other agent of each party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.









46

--------------------------------------------------------------------------------



36.    DUE DILIGENCE


Subject to Section 14(z) and the limitations contained in the Pricing Side
Letter and the EPF Pricing Side Letter, (i) Purchaser, Agent or any of their
respective agents, representatives or permitted assigns shall have the right,
upon reasonable prior notice and during normal business hours, to conduct
inspection and perform continuing due diligence reviews of (x) Seller and its
Affiliates, directors, officers, employees and significant shareholders,
including, without limitation, their respective financial condition and
performance of its obligations under the Program Documents, and (y) the
Servicing File and the Purchased Assets and (ii) Seller agrees promptly to
provide Purchaser, Agent and their respective agents with access to, copies of
and extracts from any and all documents, records, agreements, instruments or
information (including, without limitation, any of the foregoing in computer
data banks and computer software systems) relating to Seller's respective
business, operations, servicing, financial condition, performance of their
obligations under the Program Documents, the documents contained in the
Servicing Files or the Purchased Assets or assets proposed to be sold hereunder
in the possession, or under the control, of Seller. In addition, Seller shall
also make available to Purchaser and/or Agent, upon reasonable prior notice and
during normal business hours, a knowledgeable financial or accounting officer of
Seller for the purpose of answering questions respecting any of the foregoing.
Without limiting the generality of the foregoing, Seller acknowledges that
Purchaser shall enter into transactions with Seller based solely upon the
information provided by Seller to Purchaser and/or Agent and the
representations, warranties and covenants contained herein, and that Purchaser
and/or Agent, at its option, shall have the right at any time to conduct itself
or through its agents, or require Seller to conduct quality reviews and
underwriting compliance reviews of the individual Mortgage Loans at the expense
of Seller. Any such diligence conducted by Purchaser and/or Agent shall not
reduce or limit the Seller's representations, warranties and covenants set forth
herein. Seller agrees to reimburse Purchaser and/or Agent for all reasonable
out‑of‑pocket due diligence costs and expenses incurred pursuant to this Section
36.






1041

47

--------------------------------------------------------------------------------



4689
IN WITNESS WHEREOF, Seller, Agent and Purchaser have caused their names to be
signed to this Master Repurchase Agreement by their respective officers
thereunto duly authorized as of the date first above written.


NATIONSTAR MORTGAGE LLC, as Seller
By: /s/ Ron Fountain                        


Name: Ron Fountain


Title: Vice President




BARCLAYS BANK PLC, as Purchaser and Agent


By: /s/ Joseph O'Doherty                
Name: Joseph O'Doherty
Title: Director









48

--------------------------------------------------------------------------------





EXHIBIT A
MONTHLY CERTIFICATION
I,             ,                  of Nationstar Mortgage LLC (the “Seller”), in
accordance with that certain Master Repurchase Agreement (“Agreement”), dated as
of March 25, 2011, by and between Barclays Bank PLC and Seller do hereby certify
that:
(i)
To the best of my knowledge, no Default or Event of Default has occurred and is
continuing;

(ii)
Attached hereto as Schedule One is a schedule of each financial covenant that
the Seller is subject to under any agreement (other than this Agreement), and a
calculation which demonstrates compliance with each such financial covenant; and

(iii)
The Seller has complied with each of the covenants set forth in Section
14(g)(ii), as evidenced by the worksheet attached hereto as Schedule Two.

[Signature Page Follows]



A-1

--------------------------------------------------------------------------------



Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.
IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 201[    ]
NATIONSTAR MORTGAGE LLC


By:_________________________
Name:
Title:


[SEAL]
I, ________________________, ___________________ of Seller, do hereby certify
that _____________________ is the duly elected or appointed, qualified and
acting __________________of Seller, and the signature set forth above is the
genuine signature of such officer on the date hereof.

A-2

--------------------------------------------------------------------------------



SCHEDULE ONE TO EXHIBIT A
OTHER FINANCIAL COVENANTS



A-3

--------------------------------------------------------------------------------



SCHEDULE TWO TO EXHIBIT B
FINANCIAL COVENANTS WORKSHEET

A-4

--------------------------------------------------------------------------------



EXHIBIT B
REPRESENTATIONS AND WARRANTIES
with respect to Mortgage Loans
Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to such terms in the Master Repurchase Agreement dated as of March 25,
2011 (the “Agreement”), by and between Barclays Bank PLC, (“Purchaser” or
“Agent”) and Nationstar Mortgage LLC (“Seller”). Seller hereby represents and
warrants to the Purchaser and Agent that, for each Mortgage Loan as of the
related Purchase Date and the related Repurchase Date and on each date that such
Mortgage Loan is subject to a Transaction:
(a)All information provided to Purchaser by Seller, including without limitation
the information set forth in the Seller Mortgage Loan Schedule, with respect to
the Mortgage Loan is true and correct in all material respects;


(b)Such Mortgage Loan is an Eligible Mortgage Loan;


(c)Such Mortgage Loan was owned solely by Seller, is not subject to any lien,
claim or encumbrance, including, without limitation, any such interest pursuant
to a loan or credit agreement for warehousing mortgage loans, and was originated
or acquired by Seller from an Originator, underwritten and serviced in Strict
Compliance with all applicable law and regulations, including without limitation
the Federal Truth-in-Lending Act, the Real Estate Settlement Procedures Act,
regulations issued pursuant to any of the aforesaid, and any and all rules,
requirements, guidelines and announcements of each Agency, and, as applicable,
the FHA and VA, as the same may be amended from time to time;


(d)The improvements on the land securing such Mortgage Loan are and will be kept
insured at all times by responsible insurance companies reasonably acceptable to
Purchaser and the Applicable Agency against fire and extended coverage hazards
under policies, binders or certificates of insurance with a standard mortgagee
clause in favor of Seller and its assigns, providing that such policy may not be
canceled without prior notice to Seller. Any proceeds of such insurance shall be
held in trust for the benefit of Purchaser. The scope and amount of such
insurance shall satisfy the rules, requirements, guidelines and announcements of
the Applicable Agency, and shall in all cases be at least equal to the lesser of
(A) the principal amount of such Mortgage Loan or (B) the maximum amount
permitted by applicable law, and shall not be subject to reduction below such
amount through the operation of a coinsurance, reduced rate contribution or
similar clause;


(e)Each Mortgage is a valid first lien on the Mortgaged Property and is covered
by an attorney's opinion of title acceptable to the Applicable Agency or by a
policy of title insurance on a standard ALTA or similar lender's form (or a
binding commitment therefor) in favor of Seller and its assigns, subject only to
exceptions permitted by the applicable Agency Program. Seller shall hold for the
benefit of Purchaser such policy of title insurance, and, upon request of
Purchaser, shall immediately deliver such policy to Purchaser or to the
Custodian on behalf of Purchaser;


(f)Such Mortgage Loan is either (i) insured by the FHA under the National
Housing Act, guaranteed by the VA under the Servicemen's Readjustment Act of
1944 or (ii) with respect to Fannie Mae Mortgage Loans and Freddie Mac Mortgage
Loans, is otherwise eligible to be insured or guaranteed in accordance with the
requirements of the applicable Agency Program and, in either case, such Mortgage
Loan is not subject to any defect that would prevent recovery in full or in part
against the FHA, VA or other insurer or guarantor, as the case may be;


(g)A mortgage identification number (“MIN”) has been assigned by MERS and such
MIN is accurately provided on the Seller Mortgage Loan Schedule. Either the
Mortgage is in favor of MERS or an Assignment of Mortgage to MERS has been duly
and properly recorded;


(h)Seller has not received any notice of liens or legal actions with respect to
such Mortgage Loan and no such notices have been electronically posted by MERS;



B-1

--------------------------------------------------------------------------------



(i)Each Mortgage Loan is eligible for sale to the Applicable Agency and fully
complies with all of the terms and conditions, including any covenants,
representations and warranties, in the applicable Agency Guide and eligible for
securitization by and/or sale to Fannie Mae, Freddie Mac or eligible for
inclusion in a Ginnie Mae MBS pool;


(j)There are no restrictions, contractual or governmental, which would impair
the ability of Seller from servicing the Mortgage Loans;


(k)Such Mortgage Loan may not result in Negative Amortization;


(l)The Mortgagor is one or more natural persons and/or trustees for an Illinois
land trust or a trustee under a “living trust” and such “living trust” is in
compliance with Applicable Agency guidelines for such trusts;


(m)Such Mortgage Loan is not a High Cost Mortgage Loan;


(n)No predatory, abusive or deceptive lending practices, including but not
limited to, the extension of credit to a Mortgagor without regard for the
Mortgagor's ability to repay the Mortgage Loan and the extension of credit to a
Mortgagor which has no tangible net benefit to the Mortgagor, were employed in
connection with the origination of the Mortgage Loan. Such Mortgage Loan is in
compliance with the anti predatory lending eligibility for purchase requirements
of the Fannie Mae Guide;


(o)On the Origination Date the related Mortgagor's FICO Score was equal to or
greater than 550 (for this purpose, it being acknowledge that the related
Mortgagor shall be deemed to have a FICO Score of zero where no FICO Score is
available);


(p)If such Mortgage Loan was pledged to another warehouse, credit, repurchase or
other financing facility immediately prior to the related Purchase Date, (i)
such pledge has been released immediately prior to, or concurrently with, the
related Purchase Date hereunder and (ii) Purchaser has received a Warehouse
Lender's Release Letter in respect of such Mortgage Loan;


(q)Such Mortgage Loan has not been released from the possession of the Custodian
under Section 9 of the Custodial Agreement to Seller or its bailee for a period
in excess of fifteen (15) calendar days (or if such fifteenth day is not a
Business Day, the next succeeding Business Day) or such earlier time period as
indicated on the related Request for Release of Documents;


(r)[Reserved];


(s)Such Mortgage Loan is a MERS Designated Mortgage Loan;


(t)With respect to each Mortgage Loan that is a Wet-Ink Mortgage Loan, the
Settlement Agent has been instructed in writing by Seller to hold the related
Mortgage Loan File as agent and bailee for Purchaser or Agent and to promptly
forward such Mortgage Loan File in accordance with the provisions of the
Custodial Agreement and the Escrow Instruction Letter (if applicable);


(u)Each Mortgage Loan has been fully disbursed and is secured by a first lien on
an underlying property as a “closed-end” Mortgage Loan with no further
disbursements required by any party;


(v)The Mortgage Loan does not have a loan-to-value ratio in excess of what is
permitted under the Pricing Side Letter or the Agency Guides for mortgage loans
of the same type as the Mortgage Loans;


(w)The Mortgage Loan is not secured by property located in (a) a state where the
Seller is not licensed as a lender/mortgage banker or (b) a state that the
Purchaser has notified Seller is unacceptable due to a high cost, predatory
lending or other law in such state;

B-2

--------------------------------------------------------------------------------





(x)The Mortgage Loan has not been converted to an ownership interest in real
property through foreclosure or deed-in-lieu of foreclosure;


(y)The Mortgage Loan relates to Mortgaged Property that consists of (i) a
detached single family dwelling, (ii) a two-to-four family dwelling, (iii) a
one-family dwelling unit in a Freddie Mac eligible condominium project, (iv) a
townhouse, or (v) a detached single family dwelling in a planned unit
development none of which is a cooperative or commercial property; and is not
related to Mortgaged Property that consists of (a) mixed use properties, (b) log
homes, (c) earthen homes, (d) underground homes, (e) mobile homes or
manufactured housing units (whether or not secured by real property), (f) any
dwelling situated on more than ten acres of property or (h) any dwelling
situated on a leasehold estate;


(z)The Mortgage Loan is not a Restricted Mortgage Loan; and


(aa)The Mortgage Loan made its first scheduled Monthly Payment when it was due
(inclusive of any applicable grace period), unless such time frame has not
occurred yet.



B-3

--------------------------------------------------------------------------------





EXHIBIT C
FORM Of TRANSACTION NOTICE
[insert date]
Barclays Bank PLC
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Mary Logan
Re:
Master Repurchase Agreement, dated as of March 25, 2011 by and between Barclays
Bank PLC (“Purchaser” and “Agent”) and Nationstar Mortgage LLC (“Seller”)

Ladies/Gentlemen:
Reference is made to the above-referenced Master Repurchase Agreement (the
“Repurchase Agreement”; capitalized terms used but not otherwise defined herein
shall have the meaning given them in the Repurchase Agreement).
In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the Purchaser, agrees to enter into a Transaction
with us, in connection with our delivery of Eligible Mortgage Loans and all
related Servicing Rights, on ____________________ [insert requested Purchase
Date, which must be at least one (1) Business Day following the date of the
request] (the “Purchase Date”), in connection with which we shall sell to you
such Eligible Mortgage Loans on the Seller Mortgage Loan Schedule attached
hereto. The unpaid principal balance of the Eligible Mortgage Loans is $________
and the Purchase Price shall be ______ [insert applicable Purchase Price]. The
Purchaser shall transfer to the Seller an amount equal to $ _______ [insert
amount which represents the Purchase Price net of any related Structuring Fee or
any other fees then due and payable by Seller to Purchaser pursuant to the
Agreement]. Seller agrees to repurchase such Purchased Asset on the Repurchase
Date(s) at the Repurchase Price(s) listed below.
The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to Purchaser with respect thereto in
connection with this Transaction Notice.
The Seller hereby certifies, as of such Purchase Date, that:
(1)    no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;
(2)    each of the representations and warranties made by the Seller in or
pursuant to the Program Documents is true and correct in all material respects
on and as of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
(3)    the Seller is in compliance with all governmental licenses and
authorizations and are qualified to do business and are in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;
(4)    Seller has all requisite Approvals; and
(5)    the Seller has satisfied all applicable conditions precedent in Sections
10(a) and (b) of the Repurchase Agreement and all other requirements of the
Program Documents.

C-1

--------------------------------------------------------------------------------



The undersigned duly authorized officer of Seller further represents and
warrants that (1) (a) with respect to the Eligible Mortgage Loans subject to the
Transaction requested herein that are not Wet-Ink Mortgage Loans, the documents
constituting the Mortgage Loan Files (as defined in the Custodial Agreement) and
(b) with respect to Eligible Mortgage Loans that are Wet-Ink Mortgage Loans, the
Transaction Notice and the Seller Mortgage Loan Schedule, in each case as more
specifically identified on the Seller Mortgage Loan Schedule delivered to the
Purchaser and the Custodian in connection herewith (the “Receipted Assets”),
have been or are hereby submitted to Custodian and such required documents are
to be held by the Custodian for the Purchaser, (2) all other documents related
to such Receipted Assets (including, but not limited to, mortgages, insurance
policies, loan applications and appraisals) have been or will be created and
held by Seller for Purchaser, (3) all documents related to such Receipted Assets
withdrawn from Custodian shall be held by Seller for Purchaser, and (4) upon
Purchaser's wiring of the Purchase Price pursuant to Section 3(b) of the
Repurchase Agreement, Purchaser will have agreed to the terms of the Transaction
as set forth herein and purchased the Receipted Assets from the Seller.
Seller hereby represents and warrants that (x) the Receipted Assets have an
unpaid principal balance as of the date hereof of $__________ and (y) the number
of Receipted Assets is ______.
Very truly yours,
NATIONSTAR MORTGAGE LLC






By:                                    
Name:
Title:





C-2

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF GOODBYE LETTER
«Primary_Borrower»                    [_______] [__], 201[ ]
«Mailing_address_line_1»
«Mail_city», «Mail_state» «Mail_zip»
RE:    Transfer of Mortgage Loan Servicing
Mortgage Loan «Account_number»


Dear Customer:
Nationstar Mortgage LLC is the present servicer of your mortgage loan. Effective
[Date] the servicing of your mortgage will be transferred to _______. This
transfer does not affect the terms and conditions of your mortgage, other than
those directly related to servicing. Because of the change in servicer, we are
required to provide you with this disclosure.


Nationstar Mortgage LLC cannot accept any payments received after [Date].
Effective [Date], all payments are to be made to __________. Any payments
received by Nationstar Mortgage LLC after [Date] will be forwarded to
_________________. ___________________ will be contacting you shortly with
payment instructions. Please make future payments to:
________________________
Attn:  ___________
[Address]


If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from _____________.
In [Date], you will receive a statement from Nationstar Mortgage LLC reflecting
the amount, if any, of the interest and taxes paid on your behalf in 201[ ]. A
similar statement will be sent __________________ for the period beginning
[Date] through year-end. Both statements must be added together for income tax
purposes.
If you have any questions concerning your account through [Date], you should
continue to contact Nationstar Mortgage LLC, at <Seller's Phone Number>, <HOURS
OF OPERATION>. Questions after the transfer date should be directed to
___________________Customer Service Department at 1‑800-_____________, Monday -
Friday, 7 a.m. - 7 p.m. EST.
Sincerely,
Loan Servicing Department
Nationstar Mortgage LLC

D-1

--------------------------------------------------------------------------------



NOTICE OF ASSIGNMENT, SALE OR TRANSFER
OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.
The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.
Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.
This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).
During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to you loan servicer concerning the servicing
of your loan, your servicer must provide you with a written acknowledgement
within 20 Business Days of receipt of your request. A “qualified written
request” is written correspondence, other than notice on a payment coupon or
other payment medium supplied by the servicer, which includes your name and
account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:
___________________
[Address]
No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.
A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.
Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.
MIRANDA DISCLOSURE - For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.
BANKRUPTCY INSTRUCTION - Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.

D-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF WAREHOUSE LENDER'S RELEASE
(Date)
Barclays Bank PLC - Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O'Doherty


Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019


Barclays Capital - Operations
70 Hudson Street -7th Floor
Jersey City, New Jersey 07302
Attention: Hánsel Nieves


Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attention: General Counsel


Re:    Certain Assets Identified on Schedule A hereto and owned by Nationstar
                Mortgage LLC
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Master Repurchase Agreement, dated as of March 25,
2011 (the “Repurchase Agreement”), between Barclays Bank, PLC and Nationstar
Mortgage LLC.
The undersigned hereby releases all right, interest, lien or claim of any kind
with respect to the Mortgage Loan described in the attached Schedule A, such
release to be effective automatically without any further action by any party
upon receipt by Barclays Bank, PLC in immediately available funds of
$__________________, in accordance with the following wire instructions:
[            ]
Very truly yours,
[WAREHOUSE LENDER]
By:                     
Name:
Title:

E-1

--------------------------------------------------------------------------------





[Schedule A to exhibit E - List of Assets to be Released]





E-2

--------------------------------------------------------------------------------











EXHIBIT F


[RES[Schedule A to exhibit E - List of Assets to be Released]







F-1

--------------------------------------------------------------------------------





EXHIBIT G
[RESERVED]





G-1

--------------------------------------------------------------------------------



EXHIBIT H
form of SELLER mortgage loan schedule


[See attached excel spreadsheet]





H-1